                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


ALTON BENN,                              )
                                         )
              Petitioner,                )
                                         )
              v.                         )                1:11CR127-2
                                         )                1:15CV760
UNITED STATES OF AMERICA,                )
                                         )
              Respondent.                )


                   MEMORANDUM OPINION AND RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

      This     case   comes    before    the    undersigned      United     States

Magistrate Judge for recommended rulings on Petitioner’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence

(“Section 2255 Motion”) (Docket Entry 254),1 Amended Motion under

28   U.S.C.    §   2255   to   Vacate,   Set    Aside,    or   Correct    Sentence

(“Amended Section 2255 Motion”) (Docket Entry 258), and Motion for

Leave to File Supplemental Pleading (“Supplement Motion”) (Docket

Entry 310).        For the reasons that follow, the Court should deny

each of these motions.

                                  INTRODUCTION

      On July 5, 2012, this Court (per now-Chief United States

District Judge Thomas D. Schroeder) entered a Judgment against

Petitioner imposing a prison term of 440 months (see Docket Entry



      1
        Parenthetical citations              refer   to   Petitioner’s      above-
captioned criminal case.
141 at 2), after a jury verdict finding him guilty of conspiracy to

distribute 280 grams or more of cocaine base and five kilograms or

more of cocaine hydrochloride in violation of 21 U.S.C. §§ 846 and

841(b)(1)(A)     (see    Docket    Entry    109   at   2,     4-5).   Petitioner

appealed, but the United States Court of Appeals for the Fourth

Circuit affirmed.       See United States v. Benn, 572 F. App’x 167 (4th

Cir. 2014).2     He thereafter timely filed the Section 2255 Motion

(Docket Entry 254), raising these seven claims:

     1) “Ineffective Assistance of Counsel for Failing to Properly

Explain    the   Terms    and     Conditions      of   Plea    Agreement”   (id.,

¶ 12(Ground One));3

     2) “Ineffective Assistance of Counsel for Failing to File

Pre[-]Trial Objections and Defenses to a Defect in Instituting the

Prosecution” (id., ¶ 12(Ground Two));

     3) “Ineffective Assistance of Counsel for Failing to Object to

Dismissal of a Complaint by the Government [in] Violation of Fed.

R. Crim. P. 48(a)” (id., ¶ 12(Ground Three));

     4) “Ineffective Assistance of Counsel for Failing to Contest

the Permittance [sic] of Testimony by Government Witness Testifying

to Allegedly Destroy [sic] Video Footage” (id., ¶ 12(Ground Four));


     2
         Petitioner did not seek review by the United States Supreme
Court.    (See Docket Entry 254, ¶ 9(g); Docket Entry 258, ¶ 9(g).)
     3
       Unless otherwise noted, this Recommendation applies a
“first-letter” capitalization convention in quoting the Section
2255 Motion’s (inconsistently capitalized) claim labels.

                                        2
      5) “Ineffective Assistance of Counsel for Failing to Inform

[sic], Explain, or Discuss Trial Strategy with Petitioner before

and during Trial” (id., ¶ 12(Ground Five));

      6) “Ineffective Assistance of Counsel for Failing to Impeach

Key   Government   Witnesses   with       Other   Available   Evidence   that

Demonstrate [sic] [They] Had Lied” (id., ¶ 12(Ground Six)); and

      7) “Ineffective Assistance of Counsel for Failing to Inform

the Court that [Trial Counsel] Was on Medication and It Was

Affecting [His] Skills as an Attorney” (id., ¶ 12(Ground Seven)).

      The Section 2255 Motion includes some information to support

each of those claims and states that Petitioner will submit a

subsequent “Memorandum of Law.”            (See id., ¶ 12(Ground One) -

(Ground Seven).)    A short time later, he filed:

      1) the Amended Section 2255 Motion (Docket Entry 258), which

simply re-states the seven claims set forth in the Section 2255

Motion (in near-verbatim fashion as to Grounds One through Three

and with minor modifications as to Grounds Four through Seven)

(compare Docket Entry 254, ¶ 12 (Ground One) - (Ground Seven), with

Docket Entry 258, ¶ 12 (Ground One) - (Ground Seven));

      2) a Memorandum of Law, which elaborates on these seven claims

(see Docket Entry 259 at 5-55);4 and


      4
       Pin citations to the Memorandum of Law refer to the numbers
in the footer appended thereto upon docketing in the CM/ECF system
(not the handwritten numbers that begin on the second page).
                                                    (continued...)

                                      3
     3) Exhibits A through M, which consist of affidavits from

Petitioner and two family members, as well as law enforcement and

court documents (see Docket Entry 259-1 at 1 (identifying each)).

     The United States responded in opposition (see Docket Entry

306)5 and Petitioner replied (see Docket Entry 319).6   Petitioner

also filed the Supplement Motion (Docket Entry 310), seeking leave

to add an eighth claim, described in the accompanying Notice as

“Ineffective Assistance of Counsel at Sentencing” (Docket Entry 311

at 2).   The United States opposed the Supplement Motion on grounds

of untimeliness and lack of merit.   (See Docket Entry 377 at 4-8.)



     4
      (...continued)
Petitioner signed his Memorandum of Law without taking an oath (or
acknowledging perjury penalties) (see Docket Entry 259 at 55) and
thus any factual assertions therein do not constitute competent
evidence in this collateral action, see, e.g., United States v.
Rhodes, No. 3:08CR82, 2013 WL 150335, at *3 (E.D. Va. Jan. 14,
2013) (unpublished) (“[U]nsworn allegations cannot constitute a
basis for habeas relief. . . . Facts alluded to in an unsworn
memorandum will not suffice.”), aff’d in part and appeal dismissed
in part, 531 F. App’x 279 (4th Cir. 2013).
     5
       As the Response notes, “[t]ypically in the government’s
response to a § 2255 motion alleging ineffective assistance of
counsel, an affidavit of [the] petitioner’s counsel would be
attached. In this matter, [Petitioner’s trial counsel] passed away
on August 6, 2014, . . . and therefore his affidavit [wa]s not
available.” (Docket Entry 306 at 7.)
     6
       Petitioner did not swear to or verify his Reply (see Docket
Entry 319 at 12), such that its factual assertions lack evidentiary
value, see, e.g., Wright v. United States, Nos. 3:04CR3, 3:10CV174,
2011 WL 4852470, at *17 n.7 (S.D. Ohio May 20, 2011) (unpublished)
(“[T]he unsworn allegations of [the petitioner’s] reply are not an
acceptable form of evidence . . . .”), recommendation adopted, 2011
WL 4852495 (S.D. Ohio Oct. 13, 2011) (unpublished).

                                 4
     The Court (per the undersigned Magistrate Judge) set an

evidentiary hearing and conditionally appointed counsel (pending

review of updated affidavit). (See Text Order dated June 26, 2018;

see also Docket Entry 355 (designating counsel); Text Order dated

July 25, 2018 (granting Petitioner’s Motion to Continue Evidentiary

Hearing   (Docket   Entry   357));         Docket   Entry   363    (confirming

appointment of counsel based on Financial Affidavit (Docket Entry

362)); Oral Order dated Aug. 31, 2018 (granting Petitioner’s Motion

to Continue Evidentiary Hearing (Docket Entry 361)).) After taking

evidence (see Docket Entries 376, 378, 379), the Court (per the

undersigned   Magistrate    Judge)     deferred     oral    argument   pending

preparation of transcripts (as Petitioner requested) (see Docket

Entry 376; Text Order dated Dec. 21, 2018; see also Text Order

dated Jan. 3, 2019 (granting Petitioner’s Motion to Continue

(Docket Entry 380))).       The parties subsequently addressed all

outstanding evidentiary matters via Stipulation (Docket Entry 382;

see also Docket     Entry   383   at    2 (confirming       that   Stipulation

“resolve[d] any need for . . . issuance of subpoenas”) and their

counsel presented oral argument (see Docket Entry 383 at 3-31).7




     7
        Shortly after the completion of the oral argument
transcript, the Court (per the undersigned Magistrate Judge)
relieved Petitioner’s appointed counsel of further responsibility
and permitted Petitioner to resume pro se litigation of this
collateral action. (See Text Order dated Apr. 29, 2019 (granting
in part Petitioner’s pro se Letter Motion (Docket Entry 384)).)

                                       5
                                         DISCUSSION

     Petitioner        possessed         a    federal       constitutional          right    to

effective assistance of counsel in his federal criminal case.                               See

U.S. Const. amend. VI; McMann v. Richardson, 397 U.S. 759, 771 n.14

(1970).     To make out an ineffective assistance claim, Petitioner

must prove that his counsel’s performance fell below a reasonable

standard for defense attorneys and that prejudice resulted.                                 See

Strickland     v.      Washington,            466     U.S.     668,     687–94        (1984).

“Surmounting Strickland’s high bar is never an easy task. . . .

[T]he standard for judging counsel’s representation is a most

deferential one.”       Harrington v. Richter, 562 U.S. 86, 105 (2011)

(internal quotation marks omitted); see also United States v.

Galloway,    749    F.3d     238,       241    (4th    Cir.    2014)     (“To      meet     th[e

prejudice]    element        of    an    ineffective          assistance         claim,   [the

defendant]     would     have       to    show       that    there     is    a     reasonable

probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different and that the

result of the proceeding was fundamentally unfair or unreliable.”

(internal quotation marks omitted)).

    Ground One:        Ineffective Assistance as to Plea Agreement

     Ground     One     of        the    Section       2255     Motion       asserts      that

Petitioner’s    trial      counsel        rendered        ineffective        assistance by

“failing to properly explain the terms and conditions of [a] plea

agreement.”         (Docket       Entry       254,    ¶     12(Ground       One)    (standard

                                               6
capitalization applied); accord Docket Entry 258, ¶ 12(Ground

One).)   As its “[s]upporting facts,” Ground One recites:

     In this case the government offered [] Petitioner a plea
     agreement.   I[n] said agreement the government offer
     [sic] to use only one of [] Petitioner’s priors for [21
     U.S.C.] §851.     This was if he agreed to the plea
     agreement. Petitioner’s attorney informed him that the
     government did have the authority to use only one prior
     if [the government] w[as] aware of other priors and had
     to use them all. Counsel further stated that being that
     [Petitioner] had two priors he would receive a mandatory
     life sentence if he accepted the plea. This explanation
     caused [] Petitioner to reject the plea and proceed to
     trial. Without this erroneous explanation, Petitioner
     contends that he would have accepted the offered plea.

(Docket Entry 254, ¶ 12(Ground One)(a) (emphasis in original).)8

The Court should deny relief on this claim.




     8
       From the surrounding context, it appears that, in the fourth
sentence above, Petitioner meant to allege that his trial counsel
reported “that the government did [not] have the authority to use
only one prior if [the government] w[as] aware of other[s]” (Docket
Entry 254, ¶ 12(Ground One)(a) (emphasis added)). (See, e.g., id.
(alleging that, according to Petitioner’s trial counsel, the United
States “had to use them all,” i.e., had to include all qualifying
prior convictions in Section 851 notice); see also Docket Entry 259
at 6 (“[I]n the month of June or July of 2011 [Petitioner’s trial
counsel] came and saw [] Petitioner . . . .        [Trial] counsel
presented to [] Petitioner a plea agreement that was offered by the
government. . . . [Trial c]ounsel improperly explained . . . that
the government could not choose specifically what priors to use in
regard to a [Section] 851 enhancement. He erroneously explained
. . . that the government was mandated to file ALL eligible priors
in a [Section] 851 notice once such priors became known to the
government.” (emphasis in original)); Docket Entry 259-1 at 3
(declaring under penalty of perjury that trial counsel told
Petitioner “that the government could not simply ignore [his] other
prior and if [the government] filed a [Section] 851 [notice] on one
then [the government] had to include the other prior”).)

                                 7
     “A conspiracy involving . . . [280 grams or more of cocaine

base or five kilograms or more of cocaine hydrochloride] normally

carries a mandatory minimum sentence of 10 years.      However, if the

defendant [commits such offense] after a prior conviction for a

felony drug offense has become final, and the government provides

the defendant with the required notice, the mandatory minimum

sentence increases to 20 years.”       United States v. Washington, 574

F. App’x 262, 263 (4th Cir. 2014) (internal citations, emphasis,

and quotation marks omitted) (citing Sections 841(b)(1)(A) and

851(a)).   “The statutory mandatory minimum is raised to life

imprisonment if the defendant sustains the conviction after two

convictions for felony drug offenses have become final.       In order

to enhance the defendant’s sentence based on his prior convictions,

however, the Government must file an information pursuant to

[Section] 851 ‘stating in writing the previous convictions to be

relied upon.’”   United States v. Coppedge, 454 F. App’x 202, 205

(4th Cir. 2011) (quoting Section 851(a)(1)); see also United States

v. Clarke, 237 F. App’x 831, 833 (4th Cir. 2007) (“When the

government seeks an enhanced sentence under [Section] 841, it must

file an information pursuant to . . . [Section] 851 . . . stating

the prior convictions it will rely on . . . .”).

     Accordingly, pursuant to Section 851, the United States may

choose the prior convictions (if any) upon which it will rely and

thereby may “determine whether a particular defendant will be

                                   8
subject to the enhanced statutory maximum[s of Section 841(b)(1)]

. . . .”      United States v. LaBonte, 520 U.S. 751, 762 (1997); see

also id. (describing “such discretion [(A) as] similar to the

discretion a prosecutor exercises when he decides what, if any,

charges to bring against a criminal suspect,” (B) as “an integral

feature of the criminal justice system, and [(C) a]s appropriate,

so long as it is not based upon improper factors”); United States

v. Forney, 442 F. App’x 27, 29 (4th Cir. 2011) (acknowledging

authority of United States to withdraw “one of the two notices of

[the defendant’s] prior felony drug convictions,” even absent claim

“that either of the previous convictions [was] invalid”); United

States v. Bennett, No. 2:11CR191, 2012 WL 5512280, at *2 (M.D. Ala.

Nov.    14,   2012)   (unpublished)       (“[A]   defendant    sentenced     for

trafficking      certain    drugs   (including     crack)     is   subject    to

escalating mandatory-minimum sentences . . . depending on his

criminal history and the quantity of drugs for which he is held

responsible. . . . [T]he law affords prosecutors the discretion to

decide the extent to which that criminal history will be placed

before the court.          Therefore, in the case of a defendant with

several prior convictions, the government is essentially granted

sole discretion of choosing whether a mandatory-minimum sentence of

as high as life . . . is to apply.” (internal citation omitted)).

       Consistent with the foregoing authority, the record reflects

that (in late July 2011) the United States did make a plea offer to

                                      9
Petitioner, which (A) included an “agree[ment] not to file an

enhancement pursuant to [Section] 851, related to [a second] prior

conviction” (Docket Entry 306-4 at 2; see also id. at 9 (“The

United States . . . agrees not to file an Information of Prior

Conviction regarding [Petitioner’s] February 2l, l995 conviction

for possession of crack cocaine.            The United States will file an

Information of Prior Conviction . . . regarding [his] October 12,

1999 conviction of possession of a control[led] dangerous substance

with    intent    to     distribute,    second     degree.”),    and     which

(B) documented that (as a result of the agreement to give notice of

only one prior conviction under Section 851) Petitioner would

receive “a term of imprisonment of not less than twenty years and

not more than life” (id. at 7-8).           However, the record contains no

credible evidence to support the bald accusation in Ground One that

Petitioner’s     trial    counsel   misinformed     Petitioner   about    the

discretion of the United States to limit the number of prior

convictions in a notice under Section 851 and/or the sentencing

exposure Petitioner faced under the plea agreement offered to him.

Conversely, many reasons exist to conclude just the opposite.

       First, the provisions for filing information(s) of prior

conviction(s) codified in Section 851 came into effect in 1970, see

Comprehensive Drug Abuse Prevention and Control Act of 1970, Pub.

L. 91-513, Title II, Pt. D, § 411, 84 Stat. 1269-70, and Congress

revised Section 841 to include mandatory minimums of imprisonment

                                       10
for 20 years and life based on the filing of Section 851 notices in

1986, see Anti-Drug Abuse Act of 1986, Pub. L. 99-570, Title I,

§ 1002, 100 Stat. 3207-2.     Petitioner’s trial counsel, in turn,

began representing criminal defendants no later than 1974, see,

e.g., State v. Best, 23 N.C. App. 507, 509, 209 S.E.2d 364, 365

(1974)   (listing   Petitioner’s   trial   counsel   as   attorney   for

“defendant appellant”), appeal dismissed, 286 N.C. 416, 211 S.E.2d

797 (1975), and, in the quarter-century from 1986 to his handling

of Petitioner’s case in 2011, regularly represented defendants

charged with serious federal drug crimes, see, e.g., United States

v. Bailey, 434 F. App’x 195, 196 (4th Cir. 2011) (identifying

Petitioner’s trial counsel as attorney “for Appellant” who “pled

guilty to possession with intent to distribute cocaine base”);

United States v. Robinson, 227 F. App’x 289, 289 (4th Cir. 2007)

(same); United States v. Marshal, 39 F. App’x 903, 903 (4th Cir.

2002) (same); United States v. Sang, No. 95-5622, 89 F.3d 831

(table), 1996 WL 316479 (4th Cir. June 12, 1996) (unpublished)

(same); United States v. Mills, 995 F.2d 480, 482 (4th Cir. 1993)

(naming Petitioner’s counsel as attorney for defendant convicted of

“conspiracy to distribute multiple kilograms of cocaine”); United

States v. Dorta, 783 F.2d 1179, 1180 & n.1 (4th Cir. 1986) (same).

     During that time, Petitioner’s trial counsel negotiated at

least one plea agreement in which the United States “agree[d] to

withdraw” one of two prior convictions as to which it had given

                                   11
notice under Section 851, see Plea Agt. at 5, United States v.

Williams, No. 1:08CR223, Docket Entry 23 (M.D.N.C. Oct. 9, 2008),

thereby reducing his client’s mandatory minimum prison term under

Section 841(b)(1)(A) from life to “not [] less than twenty years,”

id. at 2.   Considering such (recent) past work on a plea agreement

just like the one at issue here and his vast experience with

federal drug cases, Petitioner’s trial counsel undoubtedly knew how

Section 851 operated and thus would not have (out of ignorance)

misadvised Petitioner about its functioning or impact on the

statutory prison term that would apply under the proposed deal.

     Nor could the Court reasonably conclude that Petitioner’s

trial counsel purposely gave false information to Petitioner about

such matters.    According to the credible, evidentiary hearing

testimony of Thomas Johnson, an attorney who has practiced law

“[s]ince 1989 in this [C]ourt” (Docket Entry 378 at 6), who

defended one of Petitioner’s co-defendants at their joint trial

(see id. at 7), and who “had a chance to see [Petitioner’s trial

counsel] practice over the years” (id. at 10), Petitioner’s trial

counsel “represent[ed] his clients zealously” (id.) and “had an

excellent reputation in the defense bar” (id. at 17). Petitioner’s

trial counsel neither became known for zealously representing his

clients nor earned an excellent reputation in the defense bar by

lying to defendants about the functioning of criminal statutes

and/or the mandatory sentencing implications of plea agreements.

                                 12
     Other credible testimony from the evidentiary hearing also

bolsters the conclusion that Petitioner’s trial counsel did not

(negligently or intentionally) mislead Petitioner about the plea

offer.     In particular, Amy Crowder, the paralegal who worked

closely with Petitioner’s trial counsel for more than 15 years (see

id. at 32), credibly testified that she “overheard calls” between

Petitioner and his trial counsel (id. at 51), during which:

     1) Petitioner’s trial counsel “went over th[e plea agreement]

quite a few times” (id.);

     2) Petitioner’s trial counsel “relay[ed] to [Petitioner]” that

the “penalty     . . . [he] was facing . . . [f]or the plea agreement

[was a] minimum 20 [years], maximum life” (id. at 52); and

     3) Petitioner’s trial counsel never told Petitioner that,

under    the   plea   agreement,      “he   was   facing   a   mandatory    life

[sentence]” (id.; accord id. at 59).

     Contrastingly, Petitioner’s testimony about the plea agreement

lacked credibility.        As an initial matter, unlike Attorney Johnson

and Paralegal Crowder, whose “testimony on the material factual

issues [was] credible,” including because it “was matter-of-fact,

not adversarial, in tone,” Diaz v. United States, Nos. 7:09CR100D,

7:11CV43D,     2014   WL   7384974,    at   *5    (E.D.N.C.    Dec.   29,   2014)

(unpublished), and because of the absence of any “evidence that

[they] had any incentive to lie,” United States v. Solomon, 24

F. App’x 148, 151 n.1 (4th Cir. 2001), Petitioner “ha[d] an obvious

                                       13
incentive to misstate the truth,” Cruz-Rea v. United States, No.

3:11CV166, 2015 WL 5785744, at *2 (S.D. Ind. Sept. 30, 2015)

(unpublished),     as   this    action       “represents     perhaps   the    only

remaining avenue open to [him] to potentially escape service of

[his]   extended   prison      term,”    Diaz,   2014   WL    7384974,   at   *8.

Additionally, the credibility of Petitioner’s testimony about the

plea agreement “[wa]s severely, if not completely, eroded by the

fact that [it] stands in direct conflict with [sworn] factual

allegations in his [Section 2255 Motion],” id. at *7.

     Specifically, the Section 2255 Motion – the contents of which

Petitioner verified “under penalty of perjury” (Docket Entry 254,

Decl. ¶) – states that, “[w]ithout th[e] erroneous explanation

[from his trial counsel about the ability of the United States to

limit the convictions noticed under Section 851 and thus the

mandatory prison term he faced under Section 841(b)(1)(A)], . . .

he would have accepted the offered plea.”                    (Id., ¶ 12(Ground

One)(a).)   In contrast, at the evidentiary hearing, Petitioner

testified that he would not (and indeed could not) have accepted

the proposed plea agreement – which obligated him to “enter a

voluntary plea of guilty to Count One of the Indictment” (Docket

Entry 306-4 at 7; see also id. at 9 (requiring Petitioner to admit

that “he is, in fact, guilty” of “Count One of the Indictment”)),

which (then) charged him with participating in a conspiracy from

May 2007 through May 2011, with “Sean Darnell Jeffries, . . .

                                        14
Robert    Eugene   Poole,   and    divers   other    persons,    .   .   .   [t]o

knowingly, intentionally and unlawfully distribute 280 grams or

more of . . . cocaine base (‘crack’)” (Docket Entry 10 at 1 (all-

caps font omitted));9 rather, Petitioner swore that:

     1)    he   did   “[n]ot      [participate      in]   Sean   Jeffries’[s]

conspiracy” (Docket Entry 378 at 160);

     2) he did “[n]ot [participate in Robert Poole’s] conspiracy”

(id.);

     3) he only “conspire[d] with . . . Pedro and Lammel . . .

[who] were in the Gwinnett County area[ of] Georgia” (id. at 162);

     4) he “was guilty of something, but not what [he] was accused

of” (id. at 163; see also id. (“I was guilty of something . . .

which I wasn’t charged for . . . .”));

     5) “the only thing [he] w[as] going to plead guilty to [wa]s

something [he] had not been charged with at the point in time of

the . . . potential plea” (id. at 164);

     6) he would not have signed the proposed plea agreement as

written, but instead “would have written exactly what [he] was

guilty of on it” (id. at 167); and




     9
       The grand jury subsequently amended Count One to charge
other participants in the conspiracy, to extend the time period of
the conspiracy back to June 2006, and to add distribution of five
kilograms or more of cocaine hydrochloride as a second object of
the conspiracy. (See Docket Entry 43 at 1-2.)

                                      15
       7) he was “guilty of . . . [t]rafficking . . . [c]ocaine,” but

not “[c]rack” (id. at 167-68).

       At other points in the evidentiary hearing, Petitioner tried

to salvage Ground One by contradicting his above-quoted averments

and insisting (in conclusory fashion) that (despite his denial of

guilt as to the crack cocaine conspiracy charge against him), “if

[his trial counsel] would have explained to [him] correctly the

terms of the [proposed plea] agreement, [he] would have accepted

it.”    (Id. at 165; accord id. at 166.)            However, Petitioner gave

still other testimony inconsistent not only with his guilt as to

the charged crack cocaine conspiracy, but also with his sworn

admission to participating in some other drug conspiracy and/or to

trafficking in some other form of cocaine.                (See id. at 161 (“I

wasn’t a drug dealer.”).)           Finally, when questioned about these

matters, Petitioner often responded evasively.              (See, e.g., id. at

161-63 (“Q.      Well, then who did you conspire with and what did you

conspire to do? . . .         A.    Those people weren’t in the courtroom

nor were [they] on the indictment.            Q.    Who are they?     A.    Those

people weren’t in the courtroom or wasn’t [sic] on the indictment.

The    Court:      The   question    is:      Who   did   you    conspire   with?

[Petitioner]:       Others.    The Court:       Who?      [Petitioner]:      They

wasn’t [sic] charged. . . .         Q.   So where did you take the[ drugs]?

A.     I took them out of North Carolina.            Q.    Where did you take

them?    A.     I took them out of North Carolina.          Q.    . . . [W]here

                                         16
out of North Carolina did you take them?          A.     They wasn’t [sic] in

Greensboro, North Carolina.” (emphasis omitted)).)                Eventually,

Petitioner’s     subterfuge     necessitated       the     issuance     of     an

“instruct[ion to him] to answer the question[s] or . . . to [have]

stri[c]ke[n] all of [his] testimony.”           (Id. at 163.)

     Put charitably, “the testimony of [Petitioner] lacked the

earmarks of credibility . . . as [it] was both evasive and

internally inconsistent. . . .          [From o]bserv[ing his] demeanor

. . .[,] it was apparent . . . that h[is] responses were . . .

contrived.”    United States v. Ponce-Duarte, No. 3:11CR97, 2011 WL

2791244, at *1 (W.D.N.C. July 14, 2011) (unpublished); see also The

Adela, 73     U.S.   266,   267-68   (1867)    (“The credibility       of    the[

witnesses’]    statements     was    much     impaired    by   their   evasive

character.”); Cruz–Rea, 2015 WL 5785744, at *2 (“[The petitioner’s]

version of events . . . is not credible.                   His testimony is

internally inconsistent . . . .”); Diaz, 2014 WL 7384974, at *7

(citing, among reasons for rejecting the petitioner’s account, fact

that “his testimony itself was inconsistent”).10


     10
        With his Memorandum of Law, Petitioner                  submitted     an
affidavit from his wife, in which she stated:

     [Petitioner’s trial counsel] told [Petitioner’s wife]
     that the [United States] had offered [Petitioner] a plea
     deal. [Petitioner’s trial counsel] told [Petitioner’s
     wife] that [the United States] w[as] trying to trick
     [Petitioner] into signing a plea and that[,] if he signed
     the plea, he would be signing a plea to a mandatory life
                                                     (continued...)

                                      17
     In   sum,     given   the   clear    language   of    Section   851,    the

experience   and    reputation    of     Petitioner’s     trial   counsel,   the

credible testimony that he correctly advised Petitioner about the

sentencing implications of the plea agreement, and the total lack

of credibility of Petitioner’s contrary testimony, the Court should

deem Ground One “wholly incredible,” Denton v. Hernandez, 504 U.S.



     10
      (...continued)
     sentence.       [Petitioner’s   trial    counsel]   told
     [Petitioner’s wife] to convince [Petitioner] that taking
     the plea was not good for him and that he would get a
     life sentence if he took it.        [Petitioner’s trial
     counsel] also told [Petitioner’s wife] that trial would
     be [Petitioner’s] best bet at th[at] point.

(Docket Entry 259-1 at 5.) Petitioner’s wife did not testify at
the evidentiary hearing (see Docket Entry 378 at 2 (listing
witnesses called by Petitioner); Docket Entry 379 at 2 (listing
witnesses called by United States)); he nonetheless “ask[ed] the
Court to consider [her] affidavit[]” (Docket Entry 378 at 159; see
also id. at 160 (inviting later argument about propriety of
“considering affidavits from individuals who have had the
opportunity to appear at a hearing and . . . have not appeared”);
Docket Entry 383 at 9 (discussing Ground One without reference to
affidavit from Petitioner’s wife)). The Court should decline that
request for reasons well-explained by another court years ago:

     Although [an] affidavit [in support of a Section 2255
     motion] must be taken as true for purposes of determining
     whether a hearing on [that] motion is required, unless
     [the affiant] is available to testify in person at the
     hearing, relief cannot be granted [based on the
     affidavit].   Once [an] affidavit is deprived of the
     assumption of truth . . ., as it would be at a hearing,
     it has no credible weight. . . . [The affiant was] not
     subject to cross-examination. The affidavit is thus a
     legally insufficient basis for collateral relief . . . .

Moreno-Ortiz v. United States, 983 F.2d 15, 17 (2d Cir. 1993)
(internal citation omitted).

                                       18
25, 33 (1992), and thus “factually frivolous,” id.       “A § 2255

motion which is facially inadequate may be summarily denied, i.e.,

[the Court may deny claims] stating . . . contentions which are

wholly incredible . . . .”   United States v. Butt, 731 F.2d 75, 77

(1st Cir. 1984) (internal quotation marks omitted); see also

Almonte v. United States, No. 91Civ.6044, 1992 WL 84942, at *1

(S.D.N.Y. Apr. 10, 1992) (unpublished) (dismissing as “frivolous”

Section 2255 claims based on “wholly fanciful” allegations). Under

these circumstances, the Court should deny Ground One due to the

frivolous nature of the factual assertions on which it depends.

     Alternatively, even if the Court chose to credit Petitioner’s

statement(s) that his trial counsel provided a grossly inaccurate

account of the authority of the United States to identify prior

convictions under Section 851 and the prison term Petitioner faced

under Section 841, the record still forecloses relief on Ground

One, because he cannot establish prejudice.   More specifically:

     To show prejudice from ineffective assistance of counsel
     where a plea offer has . . . been rejected because of
     counsel’s   deficient   performance,   defendants   must
     demonstrate a reasonable probability they would have
     accepted the earlier plea offer had they been afforded
     effective assistance of counsel. Defendants must also
     demonstrate a reasonable probability the plea would have
     been entered without the prosecution canceling it or the
     trial court refusing to accept it . . . . [Lastly,
     defendants must] show a reasonable probability that the
     end result of the criminal process would have been more
     favorable by reason of a plea to a lesser charge or a
     sentence of less prison time.

Missouri v. Frye, 566 U.S. 134, 147 (2012).

                                 19
      As    documented    above,     Petitioner’s    evidentiary   hearing

testimony precludes a finding of any such prejudice. Most notably,

in that testimony, he steadfastly denied guilt on the charge to

which the plea agreement required him to admit guilt.           (See, e.g.,

Docket Entry 378 at 160 (denying participation in conspiracy with

Jeffries and Poole), 163 (“I was guilty of something, but not what

I   was    accused   of.”),   168   (disavowing   involvement   with   crack

cocaine).)     Petitioner therefore cannot “demonstrate a reasonable

probability [he] would have accepted the earlier plea offer,” Frye,

566 U.S. at 147, or “a reasonable probability the plea would have

been entered without the prosecution canceling it or the trial

court refusing to accept it,” id.11

      These considerations all lead to the conclusion that Ground

One fails as a matter of law.


      11
        Petitioner’s suggestion that he might have admitted guilt
to another offense (see Docket Entry 378 at 164, 167) does not
change the prejudice analysis, because he has not proven that the
United States would have offered him such a plea (see Docket Entry
254, ¶ 12(Ground One)(a); see also Docket Entry 259-1 at 2-62
(containing Petitioner’s evidence); Docket Entry 378 at 6-216
(documenting testimony from Petitioner’s witnesses)). Moreover, as
Petitioner did not receive an enhancement to life in prison under
Section 841(b)(1)(A), he cannot “show a reasonable probability that
the end result of the criminal process would have been more
favorable,” Frye, 566 U.S. at 147, absent his trial counsel’s
allegedly errant advice about the prior conviction notice process.
Although (after Petitioner rejected the plea agreement) the United
States filed a second notice under Section 851 (see Docket Entry
40), it later withdrew that notice because, “[i]n light of United
States v. Simmons, 649 F.3d. 237 ([4th Cir.] 2011) (en banc), the
conviction used . . ., [wa]s no longer a qualifying ‘felony’”
(Docket Entry 69 at 1 (internal parallel citation omitted)).

                                      20
      Ground Two:   Ineffective Assistance as to Indictment

     Via Ground Two of the Section 2255 Motion, Petitioner alleged

ineffectiveness by his trial counsel “for failing to file pre[-]

trial objections and defenses to a defect in instituting the

prosecution”   (Docket   Entry   254,   ¶   12(Ground   Two)   (standard

capitalization applied); accord Docket Entry 258, ¶ 12(Ground Two))

and offered these “[s]upporting facts” for that claim:

     Prior to trial, [trial] counsel informed [] Petitioner
     that [trial counsel] had in his possession documents to
     show that [the] government had knowingly submitted false
     statements and evidence to the grand jury. He stated
     that he was going to file pre-trial objections and
     defenses in order to get the indictment dismissed, but
     [he] failed to do so. Petitioner later discovered that
     [trial] counsel did in fact have documents to show that
     [the] government knowingly submitted false statements to
     the grand jury.     By failing to file objections and
     defenses to a defect in instituting the prosecution,
     [trial] counsel was ineffective and such ineffectiveness
     waived [] Petitioner’s opportunity to have his indictment
     dismissed.

(Docket Entry 254, ¶ 12(Ground Two)(a).) Petitioner cannot prevail

on this ineffective assistance claim for several reasons.

     First, the foregoing conclusory allegations provide no basis

for the Court to find that Petitioner’s trial counsel should have

filed and/or could have won a pre-trial motion to dismiss the

indictment due to perjury before the grand jury. See, e.g., United

States v. Dyess, 730 F.3d 354, 359 (4th Cir. 2013) (“[C]onclusory

allegations contained in a § 2255 petition may be disposed of

without further investigation by the [d]istrict [c]ourt.” (internal


                                  21
quotation marks omitted)).12 Nor does the elaboration on Ground Two

in Petitioner’s Memorandum of Law save this ineffectiveness claim.

(See Docket Entry 259 at 12-20.)      To the contrary, Petitioner

therein confirmed that he possesses no evidence regarding what

information came before the grand jury and instead asks the Court

to assume that, because the United States “adopted the state

investigation . . . conducted by [Greensboro Police] Detective

[Rick] Alston” (id. at 16), the grand jury necessarily relied upon

“all documents and statements prepared by Detective Alston” (id.;

see    also   id.   at   16-17   (discussing   Detective   Alston’s

Incident/Investigation Report (Docket Entry 259-1 at 8-9), Case

Supplemental Report (id. at 10), Reporting Officer Narrative (id.

at 11), Laboratory Services Request (id. at 13), and Request for

Examination of Physical Evidence (id. at 14)).13


      12
       Additionally, to the extent Petitioner would rely on the
above-quoted, alleged, out-of-court statement of his trial counsel
to establish the truth of the matter asserted, i.e., that
documentary proof “showed that [the] government had knowingly
submitted false statements and evidence to the grand jury” (Docket
Entry 254, ¶ 12(Ground Two)(a); see also Docket Entry 259-1 at 3
(including same conclusory allegations in Petitioner’s affidavit)),
the statement constitutes rank hearsay, see Fed. R. Evid. 801(c).
      13
        In the Memorandum of Law, “Petitioner assert[ed] that
Detective Alston testified before the grand jury that Petitioner’s
prints were on the Kilo Wrappers [seized outside his residence]
which is false and the government knew was false.” (Docket Entry
259 at 18; see also id. at 19 (“Detective[] Alston’s falsifications
in his testimony and/or documents prepared by him, which the
government presented to the grand jury while being aware of the
falsity, substantially influenced the grand jury’s decision to
                                                     (continued...)

                                 22
     That    approach   cannot   succeed,   as   illustrated   by   this

adaptation of a nearby court’s ruling in an analogous situation:

     [Petitioner] alleges [that his trial] counsel rendered
     ineffective assistance for failing to move to dismiss the
     indictment based on perjured testimony before the grand
     jury. [Petitioner] claims that [Detective Alston or some
     other witness who relied on Detective Alston’s reports]
     told the grand jury [false information about evidence
     seized outside Petitioner’s] residence . . . . However,
     [Petitioner] does not cite to any transcript or affidavit
     to indicate that anyone told the grand jury [false
     information] . . . . [Petitioner] does not bring to the


            13
            (...continued)
indict . . . .”), 55 (bearing Petitioner’s signature, but no
indicia of oath or other verification).) Such “unsworn allegations
cannot constitute a basis for habeas relief. . . . Facts alluded
to in an unsworn memorandum will not suffice.” United States v.
Rhodes, No. 3:08CR82, 2013 WL 150335, at *3 (E.D. Va. Jan. 14,
2013) (unpublished), aff’d in part and appeal dismissed in part,
531 F. App’x 279 (4th Cir. 2013).        Furthermore, Petitioner’s
affidavit (which he did sign under penalty of perjury (see Docket
Entry 259-1 at 4)) omits any account of the evidence tendered to
the grand jury. (See id. at 2-4; see also id. at 3 (declaring, as
concerns Ground Two, only (and in the same conclusory manner as the
factual support for Ground Two in the Section 2255 Motion): “In
July of 2011 [my trial counsel] came and saw me in the county jail.
He told me that he had some documented evidence that showed that
the government presented false statements to the grand jury. He
stated that he was going to use that evidence to get the indictment
dismissed.”).)    In contrast, the United States submitted an
affidavit from an officer of the Court attesting that “a review of
the [grand jury] record reveal[ed] that Detective Alston did not
appear at the [g]rand [j]ury on this matter.” (Docket Entry 306-4
at 2; see also id. at 6 (setting out affiant’s oath).) Petitioner
did not present any contrary evidence at the hearing; indeed, in
the approximately 120 transcript pages of his testimony, Petitioner
adverted to the failure of his trial counsel to move for dismissal
of the indictment due to grand jury perjury exactly once and, in so
doing, offered no insight into what information the grand jury
actually reviewed. (See Docket Entry 378 at 114-15 (testifying
that trial counsel “said he had in his possession the reports and
[sic] which could prove [Detective] Alston fabricated reports, and
[trial counsel] would get the indictment dismissed”).)

                                   23
      [C]ourt’s attention any evidence that [Detective Alston
      or any witness who relied on his reports] even testified
      before the grand jury. . . . Accordingly, the [C]ourt
      concludes that [Petitioner] has not demonstrated that
      [his trial] counsel acted deficiently, or that but for
      [his trial] counsel’s failure to [file a motion to
      dismiss] alleg[ing] perjury before the grand jury, the
      result of the [case] would have been different.

Washington v. United States, 291 F. Supp. 2d 418, 434-35 (W.D. Va.

2003).    In other words, claims (such as Ground Two) that require

“evidence of perjury before the grand jury cannot be based on

speculation.”       United States v. Nishimura, Cr. No. 11-153, 2012 WL

442840, at *4 (D. Haw. Feb. 10, 2012) (unpublished); see also

United States v. Kalevas, 622 F. Supp. 1523, 1525 (S.D.N.Y. 1985)

(“Speculation and surmise as to what occurred before the grand jury

is not a substitute for fact.” (internal quotation marks omitted)).

      Further, even if Petitioner had established that the grand

jury considered “documents and statements prepared by Detective

Alston” (Docket Entry 259 at 16), “nothing from the record before

the     [C]ourt[]    demonstrates   that       the   prosecutor     knowingly,

deliberately, or even unintentionally sought perjured testimony;

knew [Detective Alston] provided false [information]; or sought to

mislead the grand jury,” United States v. Price, Crim. No. 03-147-

1, Civ. Action No. 08-145, 2008 WL 2996232, at *6 (E.D. Pa. Aug. 5,

2008)    (unpublished).       Simply    put,    Petitioner’s      “speculative

accusations that the prosecutor solicited or suborned perjured

testimony are not enough for [Petitioner] to prove that his trial


                                       24
counsel’s   performance   was   deficient   for   failing   to   allege

prosecutorial misconduct during the grand jury proceedings.”       Id.;

see also Lorenzana v. United States, No. 11 Civ. 6153, 2012 WL

4462006, at *6 (S.D.N.Y. Sept. 27, 2012) (unpublished) (“[The

petitioner contends his] counsel was ineffective for failing to

argue that the Government committed prosecutorial misconduct. [The

petitioner] argues that the Government presented perjured testimony

to the Grand Jury . . . .        Because [the petitioner] has not

provided any facts to support his accusation, this speculative

claim does not warrant scrutiny under Strickland.”).14

     Finally, “in order to justify dismissal of an indictment,

[grand jury] perjury must be material. . . .       The materiality of

perjured testimony should not be presumed, and mere speculation

cannot justify a court’s intervention . . . .”       United States v.

Jack, No. 2:07CR266, 2010 WL 4718613, at *19 (E.D. Cal. Nov. 12,

     14
        The absence of evidence of prosecutorial misconduct
similarly means that any challenge to the indictment would have
failed.   See United States v. James, No. 2:17CR180, 2018 WL
2122835, at *8 (D. Nev. May 4, 2018) (unpublished) (“[The
defendant] has not shown that the prosecution has engaged in any
misconduct before the grand jury let alone that it engaged in
misconduct so excessive, flagrant, scandalous, intolerable, and
offensive to amount to a due process violation warranting dismissal
[of the indictment]. Accordingly, . . . [the] motion to dismiss
[should] be denied.”), recommendation adopted, 2018 WL 3518446 (D.
Nev. July 20, 2018) (unpublished). Ground Two therefore falters
under Strickland not only due to inadequate proof of unreasonable
performance by Petitioner’s trial counsel, but also for want of any
proof of prejudice. See generally Callahan v. Campbell, 427 F.3d
897, 932 (11th Cir. 2005) (“[A defendant] cannot be prejudiced by
his counsel’s failure to make a losing objection.”).

                                  25
2010) (unpublished).          Petitioner, however, has not uncovered any

material falsity in the “documents and statements prepared by

Detective Alston” (Docket Entry 259 at 16) (again, assuming that

such materials came before the grand jury).

       In the Memorandum of Law, Petitioner sought to prove grand

jury perjury by pointing to two purported discrepancies involving

six documents.       (See id. at 16-17 (citing Incident/Investigation

Report (Docket Entry 259-1 at 8-9), Case Supplemental Report (id.

at    10),   Reporting     Officer    Narrative     (id.     at    11),    Laboratory

Services Request (id. at 13), Request for Examination of Physical

Evidence (id. at 14), and Laboratory Report (id. at 12)).)                      As to

the first, he argued that the Reporting Officer Narrative contains

“a    falsification,”       because      (in    discussing    a    trash-pull)      it

“state[s]     that   [Detective       Alston]     found    ‘several       pieces’   of

discarded mail addressed to [Petitioner and his wife], instead of

the   one    piece   of    mail   that    was    addressed    to    [his    wife]   as

[Detective Alston] stated [in the Incident/Investigation Report]

and [Case Supplemental Report].”                (Docket Entry 259 at 16-17.)15

Next, Petitioner          noted   that   the    Incident/Investigation         Report



       15
       In fact: (1) the Incident/Investigation Report does not
refer to any specific item(s) of mail (addressed to anyone), but
rather mentions only “paperwork” generally (Docket Entry 259-1 at
8 (all-caps font omitted)); and (2) the Case Supplemental Report
likewise documents the seizure of “paperwork that had the name [of
Petitioner’s wife] on it” (not a single piece of mail bearing only
that name) (id. at 10 (emphasis added) (all-caps font omitted)).

                                          26
catalogs the seizure of “.250” of a gram of “[c]ocaine” (Docket

Entry 259-1 at 9), which the Case Supplemental Report and Reporting

Officer Narrative label a “white powder” (id. at 10, 11 (all-caps

font omitted from former)), and the Laboratory Services Request and

Request   for   Examination   of   Physical   Evidence   identify   as   a

“[p]owder substance” and “white powder substance,” respectively

(id. at 13, 14 (all-caps font omitted from latter)), whereas the

Laboratory Report describes it as an “off-white hard material”

consisting of “less than 0.1 gram” of “Cocaine Base” (id. at 12).

(See Docket Entry 259 at 17.)

     The United States correctly has observed that, if Petitioner’s

trial counsel had moved to dismiss the indictment based on such

“minor differences” in these reports, “it is apparent that the[

motion] would have been denied.”        (Docket Entry 306 at 17.)        To

begin, “[m]ere inconsistency does not establish falsehood . . . .”

United States v. Jones, 38 F. App’x 840, 846 (4th Cir. 2002); see

also United States v. Johnson, 114 F.3d 476, 483 n.4 (4th Cir.

1997) (“[T]he inconsistencies in the [evidence] upon which [the

defendant] relies are by no means necessarily demonstrative of

perjury.”); Asuncion v. City of Gaithersburg, Md., No. 95-1159, 73

F.3d 356 (table), 1996 WL 1842, at *2 (4th Cir. Jan. 3, 1996)

(unpublished)   (“[M]ere   recitation   of    factual   inconsistency    is

insufficient to demonstrate perjury . . . .”).           Moreover, these

“minor inconsistenc[ies are] . . . immaterial and did not prejudice

                                   27
[Petitioner].”       Pope v. Netherland, 113 F.3d 1364, 1371 (4th Cir.

1997); see also United States v. Ricks, No. 86-7636, 810 F.2d 195

(table),     1987    WL   36248,    at    *2    (4th   Cir.   Jan.   14,    1987)

(unpublished) (“We have examined the transcripts of the witnesses’

testimony of which [the petitioner] complains and find nothing more

than minor inconsistencies. . . .              [The petitioner’s] request for

relief on this claim must fail.”).                 The futility of pursuing

dismissal of the indictment based on immaterial variations within

investigative materials defeats any ineffective assistance claim

predicated on the absence of such a motion.             See Oken v. Corcoran,

220   F.3d    259,    269    (4th    Cir.      2000)   (“[C]ounsel    was    not

constitutionally ineffective in failing to object . . . because it

would have been futile for counsel to have done so . . . .”).

      The Court therefore should rule Ground Two without merit.16


      16
        During the evidentiary hearing, Petitioner attempted to
convert Ground Two from a claim about his trial counsel’s failure
to seek dismissal of the indictment to a more generalized list of
motion-practice grievances.     (See Docket Entry 378 at 116-19
(mentioning “issue” about “Atlanta stop,” suppression of “trash
pulls,” “something to do with fingerprints,” and “fail[ing] to
object to admission of testimony regarding video recordings”); see
also id. at 120 (indicating that Petitioner wanted Ground Two to
include “pretrial motions for the stop, the pole camera, the trash
pull, and the fingerprints”), 184 (“The Court: What did you want
[your trial counsel] to suppress? [Petitioner]: The trash pulls,
as well as . . . the video from the Atlanta interview, [and] the
SBI reports . . . .” (emphasis omitted)).) The Court should not
countenance Petitioner’s effort to “transform his [Section] 2255
[M]otion into a moving target.” United States v. Hale, Crim. No.
07-385, Civ. No. 09-494, 2010 WL 2105141, at *8 n.13 (S.D. Ala. May
24, 2010) (unpublished); see also id. at 9 (“[A]n evidentiary
                                                     (continued...)

                                         28
      Ground Three:          Ineffective Assistance as to Complaint

     According        to   Ground   Three   of   the   Section   2255   Motion,

Petitioner        received   ineffective    assistance    because   his   trial

counsel “fail[ed] to object to dismissal of a complaint by the

government [in] violation of Fed. R. Crim. P. 48(a).”                   (Docket

Entry 254, ¶ 12(Ground Three) (standard capitalization applied);

accord Docket Entry 258, ¶ 12(Ground Three).)              The “[s]upporting

facts” for that claim appear as follows:

     In this case, [] Petitioner was charged in a criminal
     complaint and was proceeding to the necessary judicial
     functions when the complaint was terminated (dismissed)
     without any notice.     The day that [] Petitioner was
     scheduled to go to court on the complaint, he was
     arraigned on an indictment.     [Trial c]ounsel did not
     object to the dimissal [sic] even though it was not in
     compliance with Rule 48.    So counsel never determined
     whether there was an actual dismissal or whether it was
     done in bad or in good faith. Without this determination
     there is no way to ascertain if the dismissal was with or
     without prejudice. By not determining whether there was
     an actual dismissal and/or such dismissal was with or
     without prejudice counsel was ineffective and this eror
     [sic] was instrumental in Petitioner’s waiving of this
     pre-trial objection, which could determine whether or not
     subsequent indictments should be dismissed.




             16
            (...continued)
hearing is not a penalty-free second-chance platform for a § 2255
petitioner to raise new claims that he did not think to bring
earlier . . . .”). Regardless, Petitioner’s further testimony at
the evidentiary hearing confirmed that he could not articulate a
viable argument that his trial counsel should have presented in a
pre-trial motion. (See Docket Entry 378 at 184-93.) As a result,
Petitioner’s “[trial] counsel was not constitutionally ineffective
in failing to [file a pre-trial motion] . . . because it would have
been futile for counsel to have done so,” Oken, 220 F.3d at 269.

                                       29
(Docket Entry 254, ¶ 12(Ground Three)(a); see also Docket Entry 259

at 24 (“Adherence, or lack thereof, to this rule can ultimately

decided [sic] whether or not subsequent indictments, depending on

whehter [sic] dismissal is construed with or without prejudice,

will be premitted [sic] to utilize the same evidence as was used in

the complaint.”), 25 (“Being that there was a complete diveregence

[sic] from the rule in this matter, . . . there is a reasonable

probability that counsel could have secured a dismissal with

prejudice for ‘bad faith’.         Such dismissal with prejudice would

have    thereafter   placed   []   Petitioner   in   a   position   to   have

subsequent indictments dismissed, if they were founded on the same

evidence that the complaint was founded upon.”).)               This claim

suffers from obvious defects that mark it as frivolous.

       On May 10, 2011, the Court (per the undersigned Magistrate

Judge) issued an arrest warrant for Petitioner for conspiring (from

May 2007 to August 2008) to distribute five kilograms or more of

cocaine hydrochloride in violation of Sections 846 and 841(b)(1)(A)

(Docket Entry 2), based on a criminal complaint (Docket Entry 1),

which (in a federal task force officer’s incorporated affidavit)

detailed Petitioner’s drug activity with Sean Darnell Jeffries,

Leonard Gary    Williams, and others (see, e.g., id. at 3-6).17


       17
       Pin citations to the criminal complaint refer to the page
numbers that appear in the footer appended upon docketing via the
CM/ECF system (not the separate pagination within the affidavit).
                                                   (continued...)

                                     30
Petitioner’s arrest and initial appearance occurred the next day.

(See Minute Entry dated May 11, 2011; Docket Entry 5.)                  Six days

later,    he     came   before   the    undersigned      Magistrate    Judge    for

preliminary and detention hearings, but “requested a continuance,”

which “[t]he Court granted . . . until 6/1/11 . . . .”                   (Minute

Entry dated May 17, 2011.)18             On May 31, 2011, the grand jury

indicted Petitioner and Jeffries for participating (along with

Williams and others) in a conspiracy (from May 2007 through May 31,

2011) to distribute 280 grams or more of cocaine base in violation

of Sections 846 and 841(b)(1)(A).              (See Docket Entry 10 at 1.)19

Given     that    development,    the     Clerk’s      Office   administratively

terminated activity on the criminal complaint.                  See Docket Entry,

United States v. Benn, No. 1:11MJ107 (M.D.N.C. May 31, 2011).

     In     the     simplest     terms,       Ground    Three     confuses     that

administrative termination by the Clerk’s Office (due to the return



     17
      (...continued)
The criminal complaint and arrest warrant originally bore the case
number 1:11MJ107. (See Docket Entry 1 at 1; Docket Entry 2 at 1.)
     18
       Petitioner’s trial counsel filed his notice of appearance
on May 25, 2011. (Docket Entry 7.) Prior to that date, different
counsel (appointed at Petitioner’s initial appearance) represented
him. (See Docket Entry 6; see also Docket Entry 18 (granting said
counsel’s Motion to Withdraw (Docket Entry 13)).)
     19
       The grand jury subsequently amended the conspiracy count to
charge other defendants, to extend the time period of the
conspiracy back to June 2006, and to add distribution of five
kilograms or more of cocaine hydrochloride as a second object of
the conspiracy. (See Docket Entry 43 at 1-2.)

                                         31
of an indictment) with a dismissal by the United States pursuant to

Federal Rule of Criminal Procedure 48(a).           “A criminal complaint

only authorizes a judge to issue an arrest warrant.” United States

v. Heard, No. 17CR82, 2018 WL 3478901, at *2 (N.D. Iowa July 19,

2018) (unpublished) (citing Fed. R. Crim. P. 4(a)). If, as in this

case, an offense carries the possibility of “imprisonment for more

than one year,” Fed. R. Crim. P. 7(a)(1), it “must be prosecuted by

an indictment,” id.; see also Heard, 2018 WL 3478901, at *2 (“A

trial on a felony charge must be based on an indictment by a grand

jury.”).      Furthermore, the transition from arrest upon a criminal

complaint to prosecution via indictment must occur rapidly (as it

did here).     See 18 U.S.C. § 3161(b) (“Any . . . indictment charging

an individual with the commission of an offense shall be filed

within thirty days from the date on which such individual was

arrested . . . .”).      In sum, “the [criminal] complaint [wa]s the

temporary charging document, and [wa]s superseded once the more

formal   charging    document   [i.e.,    the   indictment,   wa]s   filed.”

1 Charles Alan Wright et al., Federal Practice and Procedure, Crim.

§ 41 (4th ed. Apr. 2019 update) (emphasis added); see also United

States v. Flick, No. 1:18CR9, 2019 WL 981642, at *1 (S.D. Ind. Feb.

28,   2019)     (unpublished)   (“[T]he    [i]ndictment   supersedes     the

complaint.”); United States v. Freund, No. 08CR1324, 2008 WL

4693245, at *1 n.1 (N.D. Iowa Oct. 24, 2008) (unpublished) (“The

[i]ndictment superseded the [c]riminal [c]omplaint.”).

                                    32
     Because the United States properly superseded the criminal

complaint by obtaining an indictment within 30 days of Petitioner’s

arrest, it neither needed to nor did seek, “with leave of court,

[to] dismiss . . . [the] complaint,” Fed. R. Crim. P. 48(a); see

also Fed. R. Crim. P. 48 advisory comm. n., 1944 adoption, subdiv.

(a) (“The word ‘complaint’ was included [in this rule only] . . .

to resolve a doubt prevailing in some districts as to whether the

United States attorney may file a nolle prosequi between the time

when the defendant is bound over [after an arrest] . . . and the

finding [by the grand jury] of an indictment.”).20         In any event,

if a dismissal under Federal Rule of Criminal Procedure 48(a)

should have happened, “the authorities are replete that such a

dismissal is without prejudice,” United States v. Chase, 372 F.2d

453, 463 (4th Cir. 1967); see also Heard, 2018 WL 3478901, at *2

(“[The d]efendant’s argument is based on the faulty premise that

the [criminal   c]omplaint   formed   the   basis   for   his   trial   and




     20
        That timely and appropriate action by the United States
likewise forecloses: (A) any finding by the Court that the United
States acted in bad faith or otherwise undermined “[t]he principal
object of the ‘leave of court’ requirement [in Federal Rule of
Civil Procedure 48(a) of] . . . protect[ing] a defendant against
prosecutorial   harassment,   e.g.,   charging,   dismissing,   and
recharging . . . over the defendant’s objection,” Rinaldi v. United
States, 434 U.S. 22, 29 n.15 (1977); and (B) any possibility that
the Court could have “dismiss[ed the] indictment . . . [because]
unnecessary delay occur[red] in . . . presenting a charge to a
grand jury,” Fed. R. Crim. P. 48(b).

                                 33
conviction. . . . [His] prosecution and trial would have proceeded

regardless of whether th[at c]omplaint [was dismissed] . . . .”).

     Under these circumstances, Ground Three so clearly affords no

basis for collateral relief that it qualifies as frivolous.21

Ground Four:     Ineffective Assistance as to Surveillance Testimony

     The Section 2255 Motion’s fourth ground states that Petitioner

suffered ineffective assistance because his trial counsel “fail[ed]

to contest the permittance [sic] of testimony by [a] government

witness testifying to allegedly destroy [sic] video footage.”

(Docket Entry 254, ¶ 12(Ground Four) (standard capitalization

applied);      see   also     Docket     Entry     258,    ¶   12(Ground    Four)

(articulating claim as “Ineffective Assistance of Counsel for

Failing   to    Object   to    the     Admission    of    Testimony   which   was

Attempting to Prove the Content of a Video Recording”).)                   For its

“[s]upporting facts,” Ground Four relies on the following:

     Petitioner’s [trial] counsel was ineffective for failing
     to object to the permittance [sic] of evidence
     (testimony) that was used to describe events on video
     footage.    In his trial testimony, Detective Alston
     testified to events from video footage without being
     required to produce the original footage. The Government
     alleged that the video footage was destroyed and evidence
     would not be used from said video, but [Detective]
     Alston’s testimony alleged events that happened during


     21
       Petitioner’s appointed counsel reached the same conclusion
and therefore refused to pursue Ground Three. (See Docket Entry
378 at 145; Docket Entry 383 at 10.) The undersigned Magistrate
Judge nonetheless allowed Petitioner to testify at the evidentiary
hearing about this claim. (See Docket Entry 378 at 139-47.) That
testimony does not alter the above analysis. (See id.)

                                         34
     the period that the recordings were being implemented.
     By failing to object to said testimony[, trial] counsel
     prejudiced Petitioner because [the] jury was permitted to
     hear damaging testimony about events from an allegedly
     destroyed footage. This testimony was key because it
     went over two years of video footage from a three year
     investigation.

(Docket Entry 254, ¶ 12(Ground Four)(a).)   This claim lacks merit.

     Prior to Petitioner’s trial, in a hearing before now-Chief

Judge Schroeder, the United States confirmed that:

     1) “at one point in time there was a pole camera [with a view

of Petitioner’s residence]” (Docket Entry 196 at 14);

     2) the United States “ha[d] disclosed the notes that were

taken as officers were reviewing the pole camera [video]” (id.);

     3) prior to Petitioner’s indictment, “the actual video from

that pole camera was videotaped over” (id. at 14-15);

     4) in its case-in-chief, the United States would not “seek to

introduce information from the notes because [it] could not comply

with giving [Petitioner] the actual recordings” (id. at 15);

     5) “any evidence[ the United States would introduce in its

case-in-chief] . . . would have to be actual direct surveillance

from the officers without any aid of any pole camera” (id.); and

     6) although the United States “would not intend in its case[-]

in[-]chief to present anything with regard to the notes, . . . if

a door [wa]s open[ed by Petitioner, the United States reserved the

right to] ask[] questions [about them]” (id. at 16).



                                35
       Consistent with the commitment of the United States not to

rely   on   the    pole     camera   notes   during   its    case-in-chief,         in

testifying at trial about the regular presence at Petitioner’s

residence of not only Petitioner and his wife, but also Jeffries,

Williams, and others (see Docket Entry 205 at 71-73, 93-96),

Detective Alston described only matters he observed during his

“physical surveillance” (id. at 71 (emphasis added); see also id.

at 94 (“Q    And just so we are clear, when I say ‘surveillance,’ is

that actual physical surveillance there at the location?                  A    Yes,

physical    surveillance.”)).           Petitioner’s        Memorandum    of     Law

“contends that [Detective] Alston’s trial testimony in [sic] this

issue was based off the contents of the camera recordings of the

residence.”        (Docket Entry 259 at 29; see also id. (offering

Petitioner’s “conclu[sion] that [Detective] Alston’s testimony was

not based on him actually being at [Petitioner’s residence], but

instead testifying to content, while the government was proving the

content of recordings from the residence”).)                However, Petitioner

has not come forward with any evidence to support that contention/

conclusion;       rather,    he   simply     has   “reasoned    that     it    is   a

falsification that [Detective] Alston installed a 24 hour recording

device and then sat at the very location where the device was




                                        36
installed for over a 1000 hours to ‘physically survey’ what the

device was already recording.”     (Id.)22

     As the United States has observed, “Petitioner’s conclusion

[that     Detective   Alston   testified     falsely   about   physically

surveilling Petitioner’s residence] is insufficient to support a

finding that [his trial counsel] was ineffective [for not objecting

to that testimony].”     (Docket Entry 306 at 21.)       In the words of

another court’s adjudication of a similar ineffectiveness claim:

     Petitioner has offered no evidence, outside of conclusory
     statements, that substantiates a claim that [the cited]
     testimony was false, that the government knew [the cited]
     testimony was false when it was offered as evidence, or
     that [Petitioner’s trial] counsel knew that the [cited]
     testimony was false when he chose not to object.       As
     such, Petitioner has given the Court no reason to find
     [Petitioner’s trial] counsel’s decision not to object to
     the presentation of the evidence at issue unreasonable.

Kelso v. United States, Nos. 3:06CR147, 3:13CV583, 2016 WL 6804383,

at *10 (E.D. Tenn. Nov. 16, 2016) (unpublished), appeal dismissed,



     22
       Although Petitioner referenced the pole camera notes during
his evidentiary hearing testimony, he did so in the context of
arguing that his trial counsel should have brought out purported
conflicts between the pole camera notes and co-conspirator/witness
testimony because Detective Alston opened the door to discussion of
the pole camera notes by denying having done 24-hour surveillance
of Petitioner’s residence (not in connection with what his Reply
described as the “core” of his claim in Ground Four, i.e., that, at
trial, Detective Alston “provid[ed] answers from the contents of
the pole [camera] recordings and notes from said recordings”
(Docket Entry 319 at 6; see also id. (“Putting it in another way,
a great deal of Detective Alston’s testimony came from him
reviewing video footage and notes from that footage and not from
him actually being at [] Petitioner’s residence.”)). (See Docket
Entry 378 at 111-14, 120-22, 148-50, 173-79, 182-83, 211-13.)

                                   37
No.     17-5397,    2017   WL   8786157   (6th   Cir.   Oct.   18,   2017)

(unpublished); see also McLean v. United States, Nos. 08CR789,

12CV1954, 7362, 7559, 2016 WL 3910664, at *11 (S.D.N.Y. July 13,

2016)      (unpublished)   (“[The   petitioner’s]   counsel    cannot   be

considered ineffective for failing to object to testimony that [the

petitioner] has not shown to be false.”), appeal dismissed, No. 16-

2702, 2016 WL 9447127 (2d Cir. Dec. 5, 2016) (unpublished).23

      Ground Four falls short as a result.

Ground Five:       Ineffective Assistance due to Lack of Communication

      In Ground Five of the Section 2255 Motion, Petitioner has

asserted a claim for ineffectiveness by trial counsel “for failing

to inform [sic], explain, or discuss trial strategy with Petitioner

before and during trial.”        (Docket Entry 254, ¶ 12(Ground Five)

(standard capitalization applied); see also Docket Entry 258,

¶ 12(Ground Five) (listing claim as “Ineffective Assistance of

Counsel for Failing to Interview Petitioner About Matters in the

Case, Go Over the Discovery Material with [] Petitioner and Inform

[sic] or Explain the Trial Strategy with Petitioner”).) To support

that claim, Ground Five declares that:

      Petitioner’s [trial] counsel never discussed with []
      Petitioner the trial strategy with him [sic]. [Trial
      c]ounsel never interviewed Petitioner about specifics of


      23
       Without competent evidence of false testimony, Petitioner
also cannot prove prejudice. See generally Callahan v. Campbell,
427 F.3d 897, 932 (11th Cir. 2005) (“[A defendant] cannot be
prejudiced by his counsel’s failure to make a losing objection.”).

                                     38
     the case, nor did he go over discovery with []
     Petitioner. Petitioner even requested to [trial] counsel
     that he wanted to go over trial strategies, but [trial]
     counsel always had an excuse why there was no need to or
     he couldn’t get the materials in the jail.        [Trial
     c]ounsel’s actions prejudice [sic] [] Petitioner because
     there is no way [trial] counsel could have prepared an
     adequate defense without communicating with Petitioner.

(Docket Entry 254, ¶ 12(Ground Five); see also Docket Entry 259-1

at 3-4 (“[Trial counsel] never went over my [d]iscovery material

with me in the federal case. . . .   [He] never interviewed me about

the specifics of the case.    He never asked me the relationships

between me and people who be [sic] testifying against me or co-

defendants or anything related to the case in general.    [He] also

never discussed with me trial strategy that he would pursue. . . .

[He] failed to give any explanation into how to decipher the

[discovery] material in relation to trial.”); Docket Entry 378 at

100 (documenting Petitioner’s evidentiary hearing testimony that

trial counsel “never brought [Petitioner] any discovery to the

jail”), 101 (“Q.   Okay.   So [your trial counsel] never came and

discussed the discovery with you in the jail?   A.   No, sir.”), 168

(“[Petitioner and his trial counsel] did not sit down and review

[the discovery] together.”), 169 (“[Trial counsel] did not review

[the] discovery with [Petitioner] personally.”).)

     The Court should reject this claim. As an initial matter, “no

case establish[es] a minimum number of meetings between counsel and

client prior to trial necessary to prepare an attorney to provide


                                39
effective assistance of counsel . . . .”                    Kleba v. McGinnis, 796

F.2d 947, 954 (7th Cir. 1986); see also Murray v. Maggio, 736 F.2d

279, 282 (5th Cir. 1984) (“[B]revity of consultation time between

a defendant and his counsel, alone, cannot support a claim of

ineffective assistance of counsel.”); Birnie v. United States, Nos.

1:07CV1141, 1152, 2010 WL 233998, at *3 (W.D. Mich. Jan. 13, 2010)

(unpublished) (“Movants emphasize their disappointment with [their]

counsel’s . . . lack of communication during the pretrial phase of

the   case.        However,    in   evaluating        a     claim   of    ineffective

assistance,      subjective      dissatisfaction            carries      no   weight.”

(internal quotation marks omitted)).                Further, the credible record

evidence      shows    that,   contrary        to   Petitioner’s         above-quoted,

conclusory allegations, trial counsel reasonably consulted with

Petitioner (including about discovery and trial strategy) and

otherwise reasonably prepared for (and defended him at) trial.                      In

that regard, Paralegal Crowder credibly testified that:

      1)   prior      to   Petitioner’s    arrest      on    the    instant   federal

charges, he came to trial counsel’s office for multiple meetings

and, after Petitioner’s arrest on the instant federal charges,

trial counsel both visited Petitioner in custody and spoke to him

by telephone (see Docket Entry 378 at 33-34, 47, 49);

      2) in those telephone conversations, Paralegal Crowder heard

Petitioner “always want[ing] to talk about the strategies for

. . . the case that [trial counsel] had already laid out or planned

                                          40
out; and if he had any at that time, he would always give that

information to [Petitioner]” (id. at 51; see also id. at 48

(“[Petitioner’s wife] reached out to [Paralegal Crowder] a lot with

questions about [Petitioner] that she wanted [Paralegal Crowder] to

relay to [trial counsel] and [Paralegal Crowder] was also reaching

out to [Petitioner’s wife] to answer her questions . . . .”), 54-55

(“[Petitioner] would continuously ask the same questions over and

over, as if he needed reassurance, whether [trial counsel] told

[Petitioner], ‘This is how it is.          This is our strategy and this is

what we’re going to do.’     We may get a call back that afternoon or

an e-mail or a call from his wife that she had spoken with [him]

and he had more questions to ask through her to us about the

strategies of the trial and the case.”));

     3)   Petitioner’s     trial     counsel    took   “time    to   speak    to

[Petitioner] about the discovery,” as well as “about the trial

strategy” (id. at 55; see also id. at 67-68 (affirming that

Petitioner’s trial counsel followed “practice” of taking laptop

computer to   review     discovery    “with    inmates   in    the   jail”   and

reported visiting Petitioner in custody for that purpose), 69

(stating that, at direction of Petitioner’s trial counsel, she sent

copies of discovery to Petitioner or his family)); and

     4) of the “many multidefendant drug cases” Petitioner’s trial

counsel handled over the 15-plus years Paralegal Crowder worked

with him, Petitioner’s case “[r]anked second in the amount of time

                                      41
that not only [trial counsel] spent researching and working on the

case, but also pacifying the family:          [Petitioner], [his wife],

[his] sister [], and anybody else of that family that [Petitioner]

gave [trial counsel] authority to talk to” (id. at 54).24

     In consistent fashion, Attorney Johnson25 credibly testified:

     1) “there were numerous meetings of the lawyers [representing

Petitioner and his three co-defendants] that [Petitioner’s trial

counsel]   had   input   in”   (id.    at   16;   see   also   id.   at   20

(“[Petitioner’s trial counsel] helped get[ Attorney Johnson] up to

speed with an overview of the whole case as to what [Petitioner’s



     24
        Statements made by trial counsel (as an officer of the
Court) – at a hearing on June 13, 2012, regarding his Motion to
Withdraw as Counsel (Docket Entry 119), in response to Petitioner’s
(post-trial/pre-sentencing) letter to the Court dated May 22, 2012,
raising various complaints about trial counsel (see id. at 5-6) –
corroborate Paralegal Crowder’s above-described testimony. (See
Docket Entry 235 at 7-8 (“I could make a pretty good accounting of
hundreds of hours that I’ve spent from start to finish in this
case. . . .       [T]here were just scores of hours spent in
preparation, research, considerations of trial strategy, [and]
meetings with other counsel, . . . requiring all of the experience
I could summon from my 43 years [of law practice]. . . . I gave it
my very best shot.”); see also Oral Order dated June 13, 2012
(denying Motion to Withdraw as Counsel); Docket Entry 235 at 6
(documenting that, when asked, on June 13, 2012, if the Court “were
to grant the [M]otion [to Withdraw as Counsel] and let [trial
counsel] out, would [Petitioner] object,” Petitioner stated “Yes,
I would”), 12-13 (“The Court: . . . [Y]ou want [trial counsel] to
be your lawyer at least for now; is that right?       [Petitioner]:
Yes, sir. . . .     The Court: . . . I am going to have [trial
counsel] remain in the case for now . . . .” (emphasis omitted)).)
     25
       As noted in connection with Ground One, Attorney Johnson
practiced law “[s]ince 1989 in this [C]ourt” (Docket Entry 378 at
6) and defended one of Petitioner’s co-defendants (see id. at 7).

                                      42
trial counsel] thought or where he thought it was going to go, [as

well as] . . . which defendant was what and where they came in.”));

     2) Petitioner’s trial counsel “knew what he was doing,”

“grasp[ed ] the facts,” and “had a very good understanding [of the

discovery]” (id. at 17; see also id. (recounting that Petitioner’s

trial counsel helped Attorney Johnson “get[] up to speed on the

discovery because there was a volume of it”); and

     3) notwithstanding the fact that “[t]he Government had strong

evidence against [Petitioner],” his trial counsel “did what he

could do to potentially poke holes in that case,” was “consistent

in his trial strategy,” and was “engaged when he had to question

witnesses” (id. at 18; see also id. at 22-23 (confirming that

Petitioner’s trial counsel “ask[ed] appropriate questions” and

“cross-examin[ed] on matters that needed [it]”)).

     The attorneys defending Petitioner’s other co-defendants (see

Docket Entry 379 at 5-6, 20) likewise gave credible testimony that:

     1) they participated in “strategy” sessions with Petitioner’s

trial counsel (id. at 6-7, 23);

     2) Petitioner’s trial counsel “appeared to have a pretty good

command of the case” (id. at 7) and “[h]is questions appeared to be

clear, well thought out, direct, [and] relevant” (id. at 9; see

also id. at 10-11 (indicating that Petitioner’s trial counsel did

not merely repeat questions asked by other defense attorneys), 24

(“I don’t recall a time and I don’t remember a time when I thought

                                  43
that [Petitioner’s trial counsel] had failed to competently address

a witness or make a motion or respond to an argument, an objection.

I don’t recall a time when that occurred.”)); and

     3) Petitioner’s trial counsel also “ha[d] discussions [with

Petitioner] about issues . . . [t]hroughout the entire trial” (id.

at 11; see also id. (“In fact, that went on a lot and I remember

that because there would be times they would be talking and I was

trying to ask a question and it would kind of distract me.”)).26

     On the other hand, Petitioner’s “version of events . . . is

not credible.   His testimony is internally inconsistent . . . .”

Cruz–Rea, 2015 WL 5785744, at *2.27      For example, Petitioner

testified that, during “the entire time [he] w[as] in jail on this

case” (Docket Entry 378 at 122), he “saw” his trial counsel “[s]ix

times” (id.), in visits “spaced throughout the time [he] w[as] in

jail . . . [rather than] bunched up . . . towards the beginning or

the end of the representation” (id. at 123). However, that account




     26
       In deeming credible the above-cited testimony of Paralegal
Crowder and counsel for Petitioner’s co-defendants, the undersigned
Magistrate Judge took note of the delivery of such testimony in a
“matter-of-fact, not adversarial, . . . tone,” Diaz, 2014 WL
7384974, at *5, and the lack of “evidence that [those witnesses]
had any incentive to lie,” Solomon, 24 F. App’x at 151 n.1.
     27
       Furthermore, Petitioner possessed “an obvious incentive to
misstate the truth,” Cruz–Rea, 2015 WL 5785744, at *2, because this
collateral challenge “represents perhaps the only remaining avenue
open to [him] to potentially escape service of the extended prison
term imposed on him,” Diaz, 2014 WL 7384974, at *8.

                                44
does not match other aspects of Petitioner’s testimony about the

time-line of his in-person interactions with his trial counsel.28

     To    begin,    the   record     reflects     these   key   events     during

Petitioner’s representation by his trial counsel, which spanned

slightly   more     than   a   year   from   May   2011    through   June    2012:

Petitioner came into federal custody and his trial counsel gave

notice of appearance in May 2011.            (See Docket Entry dated May 11,

2011; Docket Entry 7.) The United States offered Petitioner a plea

agreement in July 2011, which he declined on or before August 8,

2011.     (See Docket Entry 306-4 at 2 (discussing rejected plea

agreement (id. at 7-12) and subsequent filing of second information


     28
       Petitioner’s above-quoted testimony also conflicts with the
Memorandum of Law, in which he “assert[ed] that his [trial] counsel
came to see him approximately six times” (Docket Entry 259 at 34),
but placed five of those six meetings within the narrow window
between May 16 and September 8, 2011, and the sixth visit some time
before trial (see id. at 34-35).         The Memorandum of Law’s
description of the number and content of such pre-trial meetings
also diverges from Petitioner’s evidentiary hearing testimony.
(Compare id. (listing topics of trial counsel’s six jail visits
before trial as (A) “retaining of [trial] counsel’s services,”
(B) “a plea,” (C) “further discussion about a plea agreement” and
“proof that the government knowingly presented false statement to
the grand jury,” (D) prospect that Petitioner would “receive[] a
superseding indictment for not accepting the plea offer,”
(E) “Petitioner[’s] request[] that [trial] counsel go over trial
strategy and [d]iscovery material,” and (F) “[trial] counsel
telling [Petitioner] that [trial counsel] was preparing a strategy
with the co-counsel”), with Docket Entry 378 at 123 (“[T]he first
time was . . . the money for the retainer fee. The second time was
him trying to get me a bond. The third time it would have been
. . . the plea . . . . The fourth time he was going through the
things with the other counsels. . . . [T]hey was [sic] formulating
. . . a strategy.”), and 214 (averring that, after fourth meeting,
Petitioner “never saw [trial counsel] again until trial”).)

                                        45
of prior conviction (Docket Entry 40)).)           Petitioner’s trial began

on February 13, 2012.      (See Docket Entry 197.)            His sentencing

occurred on June 26, 2012.       (See Docket Entry 232.)      The Court (per

now-Chief Judge Schroeder) entered Petitioner’s Judgment on July 5,

2012 (see Docket Entry 141), two days after the Clerk received

Petitioner’s premature notice of appeal (see Docket Entry 140; see

also Docket Entry 151 (documenting Fourth Circuit’s appointment of

new appellate counsel for Petitioner on August 16, 2012)).

     In testifying about his trial counsel’s first four jail

visits, Petitioner described their discussions as follows:                “[T]he

first time was . . . the money for the retainer fee.                The second

time was him trying to get me a bond.         The third time it would have

been . . . the plea . . . .       The fourth time he was going through

the things with the other counsels.             He was going through the

discovery   with   the   other    counsels.    .   .   .   [T]hey   was    [sic]

formulating . . . a strategy.”       (Docket Entry 378 at 123; see also

id. at 124 (averring that fourth meeting also concerned Petitioner

“asking for a bond,” but not “[a]ny other subjects”).)              Petitioner

thereafter elaborated that, at the fourth meeting, his trial

counsel said “he was going with the other defendants’ counsel to

discuss strategy and he would let [Petitioner] know what they came

up with [but] never came back . . . .          [Petitioner] never saw him

again until trial.”      (Id. at 214.)        Beyond those four meetings,



                                     46
Petitioner testified about only one other such visit, “right after

[he] was found guilty and all of that.”      (Id. at 99.)

     Thus, after Petitioner first swore that, while “in jail on

this case” (id. at 122), he “saw” his trial counsel “[s]ix times”

(id.), in visits “spaced throughout the time [he] w[as] in jail

. . . [not] bunched up . . . towards the beginning or the end of

the representation” (id. at 123), Petitioner later testified to

five custodial meetings with his trial counsel, three compressed

into the first two and a half months of his detention (from mid May

to early August 2011) (see id. at 123), only one held in the

ensuing six-month period leading up to his trial in February 2012

(see id. at 123-24, 214), and a final one conducted within the four

months after his trial and before his sentencing on June 26, 2012

(see id. at 99, 110).      The conflicting nature of these accounts

undermines the credibility of Petitioner’s testimony about his

personal interactions with his trial counsel and precludes a

finding   of     professionally   unreasonable    communication      about

discovery and trial strategy (particularly in light of the credible

evidence from Paralegal Crowder and the attorneys for Petitioner’s

co-defendants, which demonstrates that Petitioner’s trial counsel

handled   such   matters   appropriately,   as   well   as   the   “strong

presumption that [his] conduct f[e]ll[] within the wide range of

reasonable professional assistance,” Strickland, 466 U.S. at 689).



                                   47
       In the alternative, Ground Five affords no basis for relief

because Petitioner has not proven prejudice under Strickland.

Indeed, in the Memorandum of Law, Petitioner expressly foreswore

any attempt to establish such prejudice as to Ground Five, instead

“contend[ing] that prejudiced [sic] can be presumed in this case,

simply becuase [sic] there is no way that [his trial] counsel could

have   constructed   and   implemented   an   adequate   defense   without

involving [] Petitioner in the process of his own defense.           This

claim represents the third distinct situation set forth by the

Supreme Court in [United States v.] Cronic[, 466 U.S. 648 (1984)].”

(Docket Entry 259 at 37 (underscoring added).)           The Court should

rebuff Petitioner’s effort to shoehorn Ground Five into Cronic’s

narrow third exception to Strickland’s prejudice requirement.

       By way of background:

       In Cronic, [the Supreme Court] considered whether the
       [Sixth Circuit] was correct in reversing a defendant’s
       conviction under the Sixth Amendment without inquiring
       into [the defendant’s] counsel’s actual performance or
       requiring the defendant to show the effect it had on the
       trial.   [The Cronic Court] determined that the [Sixth
       Circuit] had erred . . . . In the course of deciding
       this question, [the Cronic Court] identified three
       situations implicating the right to counsel that involved
       circumstances so likely to prejudice the accused that the
       cost of litigating their effect in a particular case is
       unjustified.

       First, and most obvious was the complete denial of
       counsel. . . . Second, [the Cronic Court] posited that
       a similar presumption was warranted if counsel entirely
       fails to subject the prosecution’s case to meaningful
       adversarial testing. Finally, [the Cronic Court] said


                                   48
     that in cases like Powell v. Alabama, 287 U.S. 45 (1932),
     where counsel is called upon to render assistance under
     circumstances where competent counsel very likely could
     not, the defendant need not show that the proceedings
     were affected.

Bell v. Cone, 535 U.S. 685, 695-96 (2002) (internal brackets,

quotation marks, and some citations omitted) (emphasis added).

“Absent these narrow circumstances of presumed prejudice under

Cronic, defendants must show actual prejudice under Strickland.”

Glover v. Miro, 262 F.3d 268, 275 (4th Cir. 2001).

     As quoted above, Petitioner has invoked Cronic’s third prong,

which applies only if “‘the likelihood that any lawyer, even a

fully competent one, could provide effective assistance is so small

that a presumption of prejudice is appropriate without inquiry into

the actual conduct of the trial,’” id. (quoting Cronic, 466 U.S. at

659-60).     Notably, “[s]ince 1984, the time the [Supreme] Court

articulated the tests for actual and per-se prejudice in Strickland

and Cronic, it has never once found per-se prejudice under this

third     prong   of   Cronic.”   Id.   at   277.   Moreover,   “[t]he

circumstances of this case are nowhere close to Powell,” id. at

278,29 the lone case the Cronic Court singled out as an exemplar for


     29
          The Fourth Circuit has summarized that:

     Powell . . . involved the infamous trial of several
     African-American men who faced the death penalty for
     raping a white woman on a train in Alabama. . . . [T]he
     [trial] court appointed all members of the bar as counsel
                                                     (continued...)

                                   49
that third category, see Bell, 535 U.S. at 696 (citing Cronic, 466

U.S. at 659-62, in turn discussing Powell, 287 U.S. at 53, 56-58).

     “Courts have been reluctant to extend a rule of per se

prejudice in any new direction and the [C]ourt [should] decline[]

to do so here . . . [where] Petitioner’s primary complaint with

regard to constructive denial [of counsel] is . . . that [trial

counsel] failed to communicate with [Petitioner] as often as he

deemed sufficient.”     Knight v. Phillips, Nos. 05CV2749, 2758, 2012

WL 5955058, at *20 (E.D.N.Y. Nov. 28, 2012) (unpublished) (internal

citations, italics, and quotation marks omitted); see also United

States v. Whitsell, No. 09CR20236, 2015 WL 1867276, at *8 (E.D.

Mich. Apr. 23, 2015) (unpublished) (“[The p]etitioner’s perception

of a lack of communication with [his counsel] does not amount to a

complete denial of counsel.          To reiterate, a total absence of

counsel   must   be   shown   in   order   to   benefit   from   the   Cronic

presumption.”). Consequently, Ground Five fails as a matter of law

due not only to the inadequate proof of deficient performance by




     29
      (...continued)
     for purposes of arraignment. On the day of the trial six
     days later, a lawyer from another state appeared, but
     stated that he had not had an opportunity to prepare the
     case . . . . The [trial] court [however] decided that
     the out-of-state lawyer would represent the defendants
     with whatever help the local bar could provide.

Glover, 262 F.3d at 277-78 (internal citations and quotation marks
omitted).

                                     50
his trial counsel, but also the inapplicability of Cronic’s third

exception to Strickland’s prejudice requirement.30

      Ground Six:      Ineffective Assistance as to Impeachment

     Ground    Six   of   the     Section     2255   Motion   alleges   that

Petitioner’s   trial    counsel    provided    ineffective    assistance by

“failing to impeach key government witnesses with other available

evidence that demonstrate [sic] [they] had lied” (Docket Entry 254,

¶ 12(Ground Six) (standard capitalization applied); see also Docket

Entry 258, ¶ 12(Ground Six) (claiming “Ineffective Assistance of

Counsel for Failing to Impeach Key Government Witnessess [sic] and

Present Exculpatory Evidence”)), with this basis:

     Counsel for [] Petitioner had in his possession documents
     to impeach Detective Alston. There was also testimony

     30
       Because Petitioner relied entirely on Cronic’s third species
of presumed prejudice, he “has not even alleged factually how
additional time with his [trial] counsel would have aided his case
. . . . [He] cannot therefore show prejudice; the mere fact that
[his trial] counsel spent little time with him is not enough under
Strickland, without evidence of prejudice or other defects.”
Bowling v. Parker, 344 F.3d 487, 506 (6th Cir. 2003); see also
Kleba, 796 F.2d at 954 (“[E]ven if we were to consider the failure
to confer with [the petitioner] more frequently prior to trial as
deficient performance on the part of [counsel], [the petitioner]
has also failed to affirmatively prove prejudice as a result of
[counsel’s] failure to meet more frequently with [the petitioner]
prior to trial.” (internal quotation marks omitted)); Raposo v.
United States, Nos. 98CR185, 01CV5870, 2004 WL 1043075, at *3
(S.D.N.Y. May 7, 2004) (unpublished) (“[The p]etitioner does not
identify how, if at all, he was prejudiced by his attorney’s
alleged failure to communicate, nor how his position at trial would
have been improved with additional opportunities for consultation
with his attorney. Accordingly, [the attorney’s] alleged failure
to communicate with [the p]etitioner is inadequate to sustain [his]
claim of ineffective assistance of counsel.”).

                                     51
     and documents to impeach several of the government’s key
     witness [sic]. The testimony that was impeachable was
     key in placing drugs in [] Petitioner’s possession and
     impeaching these witness [sic] would have removed drugs
     from Petitioner’s possession and show [sic] that other
     alleged facts were untrue.

(Docket Entry 254, ¶ 12(Ground Six); see also Docket Entry 259 at

39-47     (arguing   that   Petitioner’s   trial   counsel   should   have

impeached testimony of (A) Detective Alston about trash-pull at, as

well as surveillance of, Petitioner’s residence, (B) Williams about

disposition of cocaine obtained in trip to Atlanta, (C) Jacqueline

Adams about hours she visited Petitioner’s residence, (D) Helen

Grier about her presence at Petitioner’s residence after Atlanta

trip, and (E) Jennifer Lindley about testing of evidence from

trash-pull at Petitioner’s residence).)31      Petitioner cannot secure

relief with these attacks on his trial counsel’s representation.

     Resolution of Ground Six must begin from this premise:

     In considering a Sixth Amendment ineffectiveness claim,
     a reviewing court does not “grade” the lawyer’s trial
     performance; it examines only whether his [or her]
     conduct was reasonable “under prevailing professional
     norms,” and in light of the circumstances. Because it
     may be tempting to find an unsuccessful trial strategy to
     be unreasonable, “a court must indulge a strong
     presumption that counsel’s conduct falls within the wide
     range of reasonable professional assistance; that is, the
     defendant must overcome the presumption that, under the
     circumstances, the challenged action might be considered
     sound trial strategy.”


     31
       According to the Memorandum of Law, “[t]he above mentioned
evidence is not only impeaching, but it is also exculpatory”
(Docket Entry 259 at 47), because it “goes to the heart of
[Petitioner’s] guilt or innocence” (id. at 48).

                                    52
Carter v. Lee, 283 F.3d 240, 248-49 (4th Cir. 2002) (internal

citation omitted) (quoting Strickland, 466 U.S. at 697, 688, and

689, respectively).

     Furthermore, as courts across the nation (including in the

Fourth Circuit) have held, “cross-examination of [witnesses] falls

within the area of trial tactics and strategy that should not be

subjected to second guessing and hindsight by this Court.”   United

States v. Steele, 727 F.2d 580, 591 (6th Cir. 1984); accord Kessler

v. Cline, 335 F. App’x 768, 770 (10th Cir. 2009) (“[T]he manner in

which counsel cross-examines a particular witness is a strategic

choice   and   therefore   virtually   unchallengeable.”   (quoting

Strickland, 466 U.S. at 690)); Barnes v. United States, 859 F.2d

607, 608 (8th Cir. 1988) (“[C]ross-examination techniques are

matters of trial strategy left to the discretion of counsel.”);

Plunkett v. United States, Nos. 4:04CR70083, 4:09CV80205, 2011 WL

2199174, at *16 (W.D. Va. June 6, 2011) (unpublished) (“[T]actical

decisions such as the scope and particular emphases of particular

bouts of cross-examination are precisely the type of matters

presumed to be within the core competence of an attorney.”), appeal

dismissed, 471 F. App’x 197 (4th Cir. 2012); Mosley v. United

States, Crim. No. 03-194, Civ. No. 07-1520, 2011 WL 1230888, at *2

(D. Md. Mar. 29, 2011) (unpublished) (“[T]actical decisions such as

what questions to ask of witnesses are virtually unchallengeable.”

(internal quotation marks omitted)); Higgs v. United States, 711 F.

                                53
Supp. 2d 479, 515 (D. Md. 2010) (“[C]ounsel constantly must decide

what questions to ask and how much time to spend on a particular

witness.     These are precisely the types of tactical decisions a

court is not supposed to second guess.”), aff’d, 663 F.3d 726 (4th

Cir. 2011).     Accordingly, Ground Six “fails under [Strickland’s]

performance prong because trial counsel’s decisions regarding how

best to cross-examine witnesses presumptively arise from sound

trial     strategy.”        Stewart    v.    United     States,   Nos.   5:14CR90,

5:16CV432,    2017     WL   3025867,    at       *4   (E.D.N.C.   July   17,   2017)

(unpublished) (internal quotation marks omitted); see also Fuller

v. United States, No. 4:13CR72, 2018 WL 3398129, at *13 (E.D. Va.

July 11, 2018) (unpublished) (“[C]ross-examination . . . and the

handling of [witness] testimony are decisions of trial strategy and

do not rise to the level of ineffective assistance of counsel.”).

     Nor does the record contain evidence that would permit the

Court (A) to disregard the strong presumption that Petitioner’s

trial counsel exercised his professional discretion to cross-

examine witnesses pursuant to his strategic and tactical vision

and/or (B) to second-guess those discretionary choices.                        In so

concluding, the Court first should note that, of what the Fourth

Circuit termed the “numerous witnesses”32 whose testimony proved


     32
       The record documents testimony by 43 witnesses called by the
United States at Petitioner’s multi-week trial. (See Docket Entry
198 at 2; Docket Entry 200 at 2-3; Docket Entry 201 at 2-3; Docket
                                                    (continued...)

                                            54
that Petitioner “agree[d] with at least one [co-defendant] to

commit the charged crimes, that [he] knew of the conspiracy, and

that [he] knowingly and voluntarily became part of the conspiracy,”

Benn, 572 F. App’x at 175, Petitioner has criticized the cross-

examination of only five:    (1) Detective Alston; (2) Williams (a

co-conspirator named but not charged in the indictment (see Docket

Entry 43 at 1-2)); (3) Adams (a self-described (former) drug dealer

and girlfriend of one of Petitioner’s co-defendants (see Docket

Entry 121 at 4-5)); (4) Grier (in her words, “a recovering addict,”

who “used to prostitute” and then “started selling drugs” (Docket

Entry 123 at 4)); and (5) Lindley (previously “a forensic scientist

with the North Carolina State Crime Lab” (Docket Entry 203 at

185)).    (See Docket Entry 259 at 39-47.)33

     Courts do not invalidate convictions based on such limited

critiques of lengthy trials, because “most attorneys make some

mistakes during cross-examination.”     Hunt v. Nuth, 57 F.3d 1327,

1333 n.4 (4th Cir. 1995); see also Woodruff v. Warden, Perry Corr.

Inst., C.A. No. 9:07-2739, 2008 WL 4200291, at *7 (D.S.C. Sept. 8,

2008) (unpublished) (“[R]epresentation by counsel must only be


     32
      (...continued)
Entry 202 at 2-3; Docket Entry 203 at 2-3; Docket Entry 204 at 2-3;
Docket Entry 205 at 2-3; Docket Entry 206 at 2.)
     33
       Petitioner’s evidentiary hearing testimony did not mention
impeachment of Adams or Lindley, but did raise the failure of his
trial counsel to impeach Williams, Grier, and Detective Alston with
pole camera notes. (See Docket Entry 378 at 114, 120-21, 148-50.)

                                  55
objectively reasonable, not flawless or to the highest degree of

skill.    Inherent in this standard is the acknowledgment that even

the most skillful defense attorneys are bound to make mistakes

. . . .    If the legal system were to afford prisoners a cause of

action merely for demonstrating that, in hindsight, their trial

counsel could have done something better, the court system would be

choked with habeas petitions . . . .” (internal citation and

quotation marks omitted)), appeal dismissed, 326 F. App’x 698 (4th

Cir. 2009). Additionally, Ground Six fails not only because of its

narrow focus on but five of 43 witnesses, but also because “the

trial transcript reveals that [Petitioner’s trial] counsel asked

multiple probing questions on cross-examination [of those five

witnesses],” Yarbrough v. Johnson, 490 F. Supp. 2d 694, 739 (E.D.

Va. 2007), aff’d, 520 F.3d 329 (4th Cir. 2008); see also Hicks v.

United States, Crim. No. 7:07-1467, Civ. No. 7:11-2718, 2015 WL

12517439, at *3 (D.S.C. Feb. 6, 2015) (unpublished) (rejecting

claim for “not adequately challeng[ing] on cross-examination the

government witnesses” where “chief government witnesses . . . ha[d]

their credibility meaningfully challenged”), appeal dismissed, 619

F. App’x 253 (4th Cir. 2015).   (See Docket Entry 120 at 167-93, 290

(cross-examination of Williams by Petitioner’s trial counsel);

Docket Entry 121 at 65-75 (same as to Adams); Docket Entry 123 at

59-65 (same as to Grier); Docket Entry 203 at 209-14 (same as to

Lindley); Docket Entry 206 at 33-42 (same as to Detective Alston).)

                                 56
     For example, Petitioner’s trial counsel effectively cross-

examined Detective Alston about:

     1) the lack of criminal (or even suspicious) activity observed

during hundreds of hours of physical surveillance of Petitioner’s

residence (see Docket Entry 206 at 33-34);

     2) Detective Alston’s decision not to pursue corroboration for

Williams’s reports about burying cocaine (see id. at 35-36);

     3) Detective Alston’s inability to say who deposited the trash

at Petitioner’s residence before the recovery therefrom of cocaine

packaging and a small amount of cocaine base (see id. at 37);34

     4) the failure to find any evidence of criminal activity

during the search of Petitioner’s residence (see id. at 38-41); and

     5) the paucity of documentation (A) connecting Petitioner to

an address where (according to Williams) Jeffries “sold crack

cocaine” (Docket Entry 120 at 80; see also id. at 92-93 (describing

drug activity at that location)) (see Docket Entry 206 at 41),

(B) showing financial support of Grier by Petitioner (see id. at

41-42),35 and/or (C) supporting prosecution witnesses’ accounts of




     34
         Petitioner’s trial counsel also executed a well-
choreographed cross-examination of Lindley, which illustrated for
the jury the vanishingly tiny quantity of cocaine base reportedly
found in that trash-pull. (See Docket Entry 203 at 209-14.)
     35
       Grier previously had testified that, “after [she would] sell
the package [of cocaine base Petitioner gave her], he paid [her]
rent every month.” (Docket Entry 123 at 5.)

                                57
Petitioner’s drug activity, such that the jury “just ha[d] to take

th[e cooperating witnesses’] word for it” (see id. at 42).

     The record similarly reflects that Petitioner’s trial counsel

successfully impeached Williams on a number of fronts, such as:

     1) his initial statement to law enforcement officers (when

caught with drugs and firearms in his residence), which revealed

his incentive to incriminate others, i.e., that, as a “three-time

loser,” he “could take the drugs, but [he] couldn’t take the guns”

and thus “need[ed] a plan” (Docket Entry 120 at 167);

     2) his interest (even prior to meeting with his attorney) in

“getting a break” in his case by informing on others (id. at 169);

     3) the fact that he spent “several months of confinement”

between   his   arrest    and    his    debriefing   with   law   enforcement

officers, allowing him “a considerable amount of time to think

about what [he] w[as] going to talk to [them] about,” i.e., to make

a plan to implicate others to help himself (id. at 174);

     4) the strange details of his reported drug-burying practices

and the absence of any attempt by law enforcement officers to

corroborate those reports (see id. at 175-80);

     5)   the   failure     of    law    enforcement    officers    to   seek

verification of his statements through review of his telephone

records (see id. at 183-84); and




                                        58
     6) his recognition that federal prosecutors would decide

whether or not to file a motion that would permit a reduction in

his prison sentence (see id. at 187, 290).

     Likewise, Petitioner’s trial counsel aggressively questioned

Adams and Grier on these important points:

     1) the circumstances of Adams’s first interview with law

enforcement     officers   that   undermined   her   incrimination   of

Petitioner, e.g., their identification of Petitioner as a person on

whom they wanted her to inform and her fear of arrest if she did

not oblige them (see Docket Entry 121 at 67-69);36



     36
          This cross-examination sequence especially stands out:

     Q    The[ law enforcement officers] asked you about
          [Petitioner], didn’t they?
     A    Yes.
     . . . .
     Q    So they are the ones who had the information, and
          they wanted you to confirm that information, didn’t
          they?
     A    I guess so.
     Q    Okay.   And you were scared, weren’t you, Miss
          Adams?
     A    Yes, I was scared.
     . . . .
     Q    And you wanted to do whatever you could to avoid
          what you knew was a serious amount of jail time,
          didn’t you?
     A    Yes.
     . . . .
     Q    Okay.    So you wanted to please these [law
          enforcement officers] instead of make them angry at
          you, didn’t you?
     A    I guess so.

(Docket Entry 121 at 67-68.)

                                   59
     2) the fact that Adams “claimed that [she] dealt drugs with

[Petitioner] for years[ and] went to his house more than 50

occasions [but] d[id]n’t know what his name [wa]s” (id. at 72);

     3) law enforcement officers’ disinterest in reviewing Adams’s

telephone records to validate her statements (see id. at 73-74);

     4) Grier’s unreliable memory due to her “excessive use of

crack cocaine” (Docket Entry 123 at 59); and

     5) numerous conflicts between Grier’s trial testimony and her

prior statements to law enforcement officers (see id. at 60-65).37

     The foregoing “review of the trial transcript reveals that

[Petitioner’s trial] counsel did adequately cross-examine the[se]

witnesses with respect to [a variety of matters, including lack of

corroboration,] . . . receiving sentence reductions [or immunity]

in exchange for their testimony against Petitioner,” Hicks, 2015 WL

12517439,    at   *3,   “prior   and   present    inconsistencies      in   the

witnesses’   statements    and   accounts,   as    well   as   .   .   .   prior

involvement in a criminal lifestyle,” id., “drug addiction . . .,

and [their] vague testimony about the [drug activity they] claimed

to have seen,” United States v. King, No. 1:08CR41, 2014 WL

1906695, at *12 (W.D. Va. May 13, 2014) (unpublished).                      Such



     37
         Notably, through meticulous questioning about these
inconsistencies, Petitioner’s trial counsel ultimately boxed Grier
into characterizing her prior statement to law enforcement officers
about the material matter of how she “start[ed] off selling
[drugs]” as “a mistake.” (Docket Entry 123 at 65.)

                                       60
“[a]ttack[s on] a witness’s credibility and motives are reasonable

cross-examination strategies.”           Guzman-Ortiz v. United States, 849

F.3d 708, 714 (8th Cir. 2017), cert. denied, ___ U.S. ___, 138

S. Ct. 2004 (2018); see also Campbell v. United States, 364 F.3d

727, 735 (6th Cir. 2004) (upholding determination that defense

attorney’s “focus[ing of] his attack on [cross-examination] on the

substantial sentence reduction [the witness] was hoping to receive

in exchange for his testimony, and on [the witness’s] significant

drug related activity” constituted “reasonable trial strategy”).

      Ground Six thus cannot succeed, for reasons succinctly stated

in this Fourth Circuit ruling in an analogous case:

      It is easy for [Petitioner] to argue now that the
      testimony of [these witnesses] should have been
      [impeached in other ways] . . . as part of the attack on
      [their] credibility. But trial strategy decisions are
      not evaluated through the distorting effects of
      hindsight. [His trial] counsel’s strategy of attacking
      [these witnesses’] credibility in the manner chosen,
      which was undeniably focused and aggressive, falls within
      the wide range of reasonable professional assistance.

Winston v. Kelly, 592 F.3d 535, 544 (4th Cir. 2010) (internal

citation and quotation marks omitted); see also Moss v. Olson, 699

F.   App’x   477,   487    (6th   Cir.    2017)   (“Trial   counsel   made    a

substantial effort to impeach [this witness] during her cross-

examination . . . .       The idea that trial counsel may have been more

effective    in his   impeachment had         he taken   another   course    is

precisely the sort of second-guessing of a tactical judgment that

Strickland counsels against.” (internal brackets and quotation

                                         61
marks omitted)), cert. denied, ___ U.S. ___, 138 S. Ct. 674 (2018);

Higgs,    711   F.   Supp.   2d   at   515   (“Given   the   extraordinarily

meaningful concessions counsel did elicit [from this witness], they

were not ineffective for their strategic decision not to further

cross-examine [this witness] . . . .”); Yaitsky v. United States,

No. 2:04CR1097, 2008 WL 3845446, at *16-17 (D.S.C. Aug. 18, 2008)

(unpublished) (“Trial [c]ounsel attempted to impeach the various

Government witnesses using different methods of impeachment. . . .

[The p]etitioner’s suggestions of better ways to impeach the

Government witnesses do not prove that [t]rial [c]ounsel’s actual

methods were below an objective standard of reasonableness.”),

appeal dismissed, 322 F. App’x 347 (4th Cir. 2009).38

     38
        Two other considerations bolster the conclusion that
Petitioner cannot satisfy Strickland’s unreasonable performance
prong in connection with Ground Six. First, Petitioner’s trial
counsel reasonably chose to limit his cross-examination of the
witnesses at issue because he followed Jeffries’s attorney, who
already had explored many avenues of impeachment with them. (See
Docket Entry 120 at 110-66; Docket Entry 121 at 47-64; Docket Entry
123 at 42-59; Docket Entry 203 at 199-204; Docket Entry 205 at 215-
27; Docket Entry 206 at 17-33.)      “For each defense lawyer to
question [each witness] extensively regarding every aspect of his
[or her] background, motivations, and trial testimony would have
been redundant and unnecessary.      Such strategic decisions of
counsel . . . are reasonable and not subject to challenge under
Strickland.” Lugo v. United States, No. 06CV5400, 2008 WL 5191684,
at *13 (E.D.N.Y. Dec. 11, 2008) (unpublished); see also United
States v. Neresian, 824 F.2d 1294, 1321 (2d Cir. 1987) (“Counsel
might very well have felt that there was little need for additional
probing by the time it was his turn to cross-examine . . . .”).
Second, the cross-examination undertaken by Petitioner’s trial
counsel harmonized well with the themes he previewed in his opening
statement and hammered home in his closing argument, including
                                                     (continued...)

                                       62
     Finally, “[n]one of [Petitioner’s] suggested [impeachment]

errors or omissions are of such a magnitude as to place the conduct

[of his trial counsel] outside of prevailing professional norms.”

Gamble v. Warden Lee Corr. Inst., Civ. No. 3:07-4049, 2009 WL

187816, at *8 (D.S.C. Jan. 26, 2009) (unpublished), recommendation



     38
      (...continued)
branding Williams as the unreliable font of the allegations against
Petitioner and highlighting the lack of evidence uncovered by
Detective Alston in his years of surveillance and his search of
Petitioner’s residence. (Compare Docket Entry 120 at 167 (pressing
Williams about his “plan” to reduce his prison term), 169
(obtaining Williams’s concession that he (not his attorney)
“brought up” sentence reduction for informing on others), and
Docket Entry 206 at 34 (using extended line of cross-examination of
Detective Alston to emphasize that protracted observation of
Petitioner’s residence produced no evidence of illegality), 40
(demonstrating through questioning of Detective Alston that search
of Petitioner’s residence did not reveal any sign of drug
activity), with Docket Entry 219 at 51 (forecasting, in opening
statement, that “[t]he conspiracy [charged against Petitioner], the
evidence will show, began in the fertile mind of [] Williams . . .
after he was busted,” that “nothing was said [about Petitioner
conspiring with his co-defendants] until . . . Williams [wa]s
arrested,” and that, “while being interviewed at the jail, []
Williams spontaneously uttered to the detectives, ‘I need a
plan’”), and Docket Entry 221 at 32 (arguing that testimony of
Williams and other cooperators “w[as] motivated by nothing more
than self-preservation”), 33-36 (“[T]he image that I want to talk
with you about is the remarkable . . . surveillance and search of
[Petitioner’s residence] . . . . [F]or four years, [Detective]
Alston watched that house . . . .        [A]fter four years, [he]
d[id]n’t have anything of note to offer to a jury . . . . When
[he] finally g[o]t around to a search of [Petitioner’s] house
. . ., what happens? . . . There was no evidence [of any drug
crime].”).)     “Considering [that] opening statement, cross-
examination of [witnesses], and closing argument, it is clear that
[P]etitioner’s after-the-fact attempt to establish that [his] trial
counsel’s questions [failed to suffice] . . . represents nothing
more than ‘Monday morning quarterbacking’ which warrants no
additional analysis . . . .” Yarbrough, 490 F. Supp. 2d at 739.

                                63
adopted, id. at *2, appeal dismissed, 406 F. App’x 721 (4th Cir.

2010).    As to Detective Alston, Petitioner has argued that his

trial counsel performed inadequately, because:

     1) at trial, Detective Alston testified that, during a trash-

pull at Petitioner’s residence in May 2007, Detective Alston “found

a ‘white-powder’ substance separate in the trash bag separate [sic]

from the 2 [k]ilo [w]rappers” (Docket Entry 259 at 39), but

Petitioner’s trial counsel failed to cross-examine Detective Alston

about a report in which he “stated that he got the ‘white powder’

substance out of the 2 [k]ilo [w]rappers” (id. at 40);39


     39
        Petitioner’s evidentiary hearing testimony appears to
contradict his Memorandum of Law’s account of that unidentified
report. (See Docket Entry 378 at 118 (indicating that Petitioner’s
trial counsel “possess[ed] the documentation to show that . . .
[Detective Alston’s report] stated he got . . . the white powder
substance from outside of the kilo wrappers” (emphasis added)).)
At other points in the hearing, Petitioner testified about other
matters pertaining to the cocaine packaging recovered from the
trash-pull; however, to the extent that testimony conveys anything
comprehensible, it diverges materially from the factual framework
laid out in the Memorandum of Law for this aspect of Ground Six.
(Compare Docket Entry 259 at 39-40 (discussing alleged inadequate
impeachment of Detective Alston regarding where he discovered
“‘white powder’ substance” in relation to cocaine packaging), with
Docket Entry 378 at 151-52 (recording testimony from Petitioner
about “kilo wrapper issue”).) “[A]n evidentiary hearing is not a
penalty-free second-chance platform for a § 2255 petitioner to
raise new claims that he did not think to bring earlier . . . .”
United States v. Hale, Crim. No. 07-385, Civ. No. 09-494, 2010 WL
2105141, at *9 (S.D. Ala. May 24, 2010) (unpublished). The Court
therefore should not allow Petitioner to use his evidentiary
hearing testimony to “transform his [Section] 2255 [M]otion into a
moving target.”    Id. at *8 n.13.    In any event, any such new
impeachment-related, ineffective assistance sub-claim falters not
only for all of the same reasons that preclude relief on Ground Six
                                                     (continued...)

                                64
     2) although, “[i]n Det[ective] Alston’s trial testimony, he

stated that while conducting th[at] trash pull . . . he discovered

three pieces of mailed [sic] addressed to [Petitioner, his wife],

and [] Jeffries” (id.), Petitioner’s trial counsel neglected to

impeach Detective Alston with documents “stat[ing] that he found

one piece of mail addressed to [Petitioner’s wife and] . . . then

at another point stat[ing] that ‘several pieces of mail addressed

only to [Petitioner and his wife were found]” (id. (emphasis added)

(unmatched    quotation    mark     in    original)    (citing      Incident/

Investigation    Report   (Docket      Entry   259-1   at    8-9)   and   Case

Supplemental Report (id. at 10) and purporting to quote Reporting

Officer Narrative (id. at 11))); and

     3) “Det[ective] Alston stated in his trial testimony that he

conducted only ‘physical surveillance’ at [Petitioner’s residence]”

(Docket Entry 259 at 41), which should have prompted his trial

counsel to confront Detective Alston about his utilization of “a

pole camera that he installed at the residential location” (id.).

     These three proposed bases for cross-examination did not offer

impeachment     so   valuable   that      their   omission    rendered     the

performance of Petitioner’s trial counsel professionally negligent.



     39
      (...continued)
more generally (detailed above), but also because it otherwise
remains “vague, conclusory, [and] speculative,” Cabrera v. United
States, Nos. 1:09CR323–1, 1:12CV695, 2014 WL 6386902, at *9
(M.D.N.C. Nov. 14, 2014) (unpublished) (Osteen, Jr., C.J.).

                                     65
Regarding the first, Detective Alston’s trial testimony and reports

(in the record) about the trash-pull do not differ markedly (much

less in a manner that exculpates Petitioner).      (Compare Docket

Entry 205 at 75-76 (“I found a black bag that was in the trash bag;

and inside that black bag, I located a rectangular packaging

. . . .     There was [sic] two of them. . . .     This particular

packaging is how [cocaine] kilograms are wrapped. . . .   Also, in

that bag, I located a white powder substance . . . .”), with Docket

Entry 259-1 at 10 (“In one of the trash bags I located a small

black plastic bag.    In the black plastic bag were two kilogram

(kilo) wrappers that had a small amount of white powder in each one

of them.” (standard capitalization applied)), 11 (“I located two

kilogram (kilo) wrappers with a white powder residue on both of

them.”).)   Moreover, questioning Detective Alston about whether he

gathered the white powder substance from the kilo wrappers (as his

reports might suggest) or from the small plastic bag that contained

those wrappers (as he testified) simply “would have given [him] the

opportunity to explain away a relatively minor inconsistency,”

Curry v. United States, Civ. No. 11-5800, 2015 WL 733274, at *17

(D.N.J. Feb. 20, 2015) (unpublished).40


     40
       The same basic rationale defeats Petitioner’s criticism of
his trial counsel’s failure to cross-examine Lindley about “her
trial testimony that she was given Exhibit 99 (2 Kilo wrappers
containing residue and a plastic bag containing off-white hard
material), on March 26, 2007” (Docket Entry 259 at 46-47 (unmatched
                                                     (continued...)

                                 66
       Ultimately,   as    documented    above,   “the   record   shows   that

[Petitioner’s trial] counsel extensively cross-examined [Detective

Alston].    In light of [that] vigorous cross-examination, the fact

that    [Petitioner’s     trial]   counsel   failed   to   address   a    minor

discrepancy between [Detective Alston’s] testimony and [his written

reports] . . . was not ineffective assistance.”             Jones v. United

States, Nos. 5:04CR324, 5:08CV582, 2010 WL 2612310, at *3 (E.D.N.C.

June 25, 2010) (unpublished), appeal dismissed, 416 F. App’x 318

(4th Cir. 2011); see also Campbell, 364 F.3d at 735 (affirming

rejection of inadequate impeachment claim where “inconsistencies

identified by [the] defendant were relatively minor”).



       40
       (...continued)
quotation mark omitted) (citing Docket Entry 203 at 207)), using
“documents that stated that the evidence comprising of Exhibit 99
derived from an allegedly [sic] trash pull that was conducted by
Det[ective] Alston on May 24, 2007, which is after March 26, 2007”
(Docket Entry 259 at 47 (citing Docket Entry 259-1 at 8-11, 13-14);
see also Docket Entry 259 at 47 (“Also [Petitioner’s trial] counsel
had in this [sic] possession a Laboratory Report prepared by []
Lindley herself that stated that the evidence was not submitted to
her until August 2, 2007 . . . .” (citing Docket Entry 259-1 at
12))).    The United States correctly has argued that “[t]his
misstatement could have easily been corrected.” (Docket Entry 306
at 29.) Indeed, “[h]ad [Petitioner’s trial] counsel cross-examined
[Lindley] regarding the date [s]he allegedly [received this
evidence, she] could have testified that [s]he was confused with
the date and [received it] on another date.”       Leigh v. United
States, Nos. 3:00CR57, 3:04CV22, 2005 WL 1334568, at *4 (N.D.W. Va.
June 3, 2005) (unpublished), recommendation adopted, 2005 WL
8141650 (N.D.W. Va. Dec. 27, 2005) (unpublished), appeal dismissed,
241 F. App’x 954 (4th Cir. 2007).       Petitioner’s trial counsel
therefore “was not ineffective for failing to question [Lindley] on
this point and highlight again that her test revealed the presence
of a controlled substance.” (Docket Entry 306 at 29.)

                                        67
     The second alleged area of inadequate cross-examination of

Detective Alston, concerning reputed conflicts between his trial

testimony and prior description of documents recovered during the

trash pull in May 2007, similarly falls far short of establishing

unreasonable   representation.       In   that   regard,   contrary   to

Petitioner’s   assertion     that    Detective    Alston’s    Incident/

Investigation Report and Case Supplemental Report “state[] that he

found one piece of mail addressed to [Petitioner’s wife]” (Docket

Entry 259 at 40 (emphasis added) (citing Docket Entry 259-1 at 8-

10)), the Incident/Investigation Report actually just generically

lists “paperwork” (Docket Entry 259-1 at 8 (all-caps font omitted))

and the Case Supplemental Report merely references “paperwork that

had the name [of Petitioner’s wife] on it” (without stating that

the seized paperwork consisted solely of a lone letter addressed to

her) (id. at 10).   Even more significantly, although Petitioner

used a quotation mark to attribute to Detective Alston’s Reporting

Officer Narrative an explicit statement that he found “‘several

pieces of mail addressed only to [Petitioner and his wife]” (Docket

Entry 259 at 40 (emphasis added) (unmatched quotation mark in

original) (purporting to quote Docket Entry 259-1 at 11)), the

Reporting Officer Narrative contains neither any such quotation nor

any statement expressing that “only” the names of Petitioner and

his wife appear on documents recovered from the trash pull (see

Docket Entry 259-1 at 11).    Because Detective Alston’s reports do

                                    68
not contain the language Petitioner ascribes to them, a competent

cross-examiner would not necessarily have used those reports in the

fashion Petitioner has suggested to challenge Detective Alston’s

testimony that “paperwork that was located in . . . the trash pull”

(Docket Entry 205 at 89) included “a receipt for an airline ticket”

with “the passenger listed” as Petitioner (id.), “another airline

ticket” with his wife’s “name[] listed” (id.), and “[a] copy of an

insurance    statement” bearing          Jeffries’s   name   and   Petitioner’s

address (id.).     See United States v. Bryant, No. 3:04CR47, 2013 WL

393334, at *14 (W.D. Va. Jan. 31, 2013) (unpublished) (“Given their

lack of value as impeachment documents failing to impeach [the]

witness with the[m] was within the range of reasonable attorney

conduct.”), appeal dismissed, 520 F. App’x 226 (4th Cir. 2013).

     The third cross-examination topic Petitioner faulted his trial

counsel for failing to pursue with Detective Alston also relies on

an errant premise.          Specifically, Petitioner has asserted that

“Det[ective] Alston stated in his trial testimony that he conducted

only ‘physical surveillance’ at [Petitioner’s residence]” (Docket

Entry 259 at 41 (emphasis added)), when, in fact, he additionally

used “a     pole   camera    that   he    installed   at   th[at] residential

location” (id.).       However, the trial transcript confirms that,

although – in describing activity at Petitioner’s residence –

Detective Alston made clear that his description came from his

“physical surveillance” (Docket Entry 205 at 71, 94), at no point

                                         69
in his testimony about such matters did he state that he only

engaged in physical surveillance (see id. at 71-73, 90, 93-97, 213-

14).     In   so   doing,      Detective    Alston     carefully     honored   the

evidentiary restriction the United States self-imposed at a pre-

trial hearing to address the fact that, before the federal grand

jury indicted Petitioner, “the actual video from th[e] pole camera

was videotaped over.”       (Docket Entry 196 at 14-15; see also id. at

15-16   (agreeing      that,    because    of   loss    of   video   recordings,

prosecution case-in-chief would rely exclusively on “actual direct

surveillance from the officers without any aid of any pole camera,”

but reserving right, “if a door [wa]s open[ed by a defendant, to]

ask[] questions” about pole camera notes).)

       That agreement by the United States to refrain from making any

initial reference to the pole camera (and related notes) gave

Petitioner and his co-defendants a valuable opportunity upon which

they eagerly capitalized.         In particular, Jeffries’s attorney (the

first    defense    counsel      conducting      cross-examination)       forced

Detective     Alston   to   concede   that,     while    performing     physical

surveillance, he did not make notes or take photographs to document

“who came and went from the residence,” “when people arrived or

when they departed,” or “what vehicles they drove.”                (Docket Entry

206 at 26.)        That concession then allowed Petitioner’s trial

counsel to include within his closing argument the following:



                                       70
      [F]or four years, [Detective] Alston watched that house
      and [Petitioner]. And you know what [Detective Alston]
      said to you folks about taking notes? He said he didn’t
      take any notes. Can you believe that? For four years
      you sit in front of a man’s house day and night, and you
      don’t take any notes about what took place.

      . . . [I]s it not so clear that if, after four years, you
      don’t have anything of note to offer to a jury, that the
      man simply is not guilty of dealing in drugs? Don’t you
      think that maybe a few times there would have been an
      unusual transaction, somebody coming to the front door,
      knock, knock, knock, looking around surreptitiously.
      Here’s the package. . . . Not a single time.

      I would say to you as juror[s] you should expect more
      from the United States Government. If they want to put
      somebody in jail and take their freedom away for years,
      I would expect more in terms of quality evidence than
      what you saw.

(Docket Entry 221 at 34-35.)

      Petitioner would have lost that potent line of argument, if

his   trial   counsel   –   while    questioning   Detective    Alston     (or

Williams, Adams, or Grier) – had brought up the pole camera and the

notes of its recordings.            In other words, Petitioner’s trial

counsel faced a choice:         (A) reveal the existence of the pole

camera notes and forfeit the critique of the prosecution evidence

their absence allowed; or (B) refrain from using the pole camera

notes and discredit Detective Alston’s investigation as shoddy and

insufficient to prove Petitioner’s guilt.               Petitioner’s trial

counsel chose the latter course and that “choice to focus on some

issues   to   the   exclusion   of   others   carries   with   it   a   strong

presumption that [he] did so for tactical reasons,” Guzman-Ortiz,


                                      71
849 F.3d at 714 (internal brackets and quotation marks omitted).41

Such “trial strategy decisions are not evaluated through the

distorting effects of hindsight.     [Trial] counsel’s strategy of

attacking [the prosecution evidence] in the manner chosen, which

was undeniably focused and aggressive, falls within the wide range

of reasonable professional assistance.”   Winston, 592 F.3d at 544

(internal citation and quotation marks omitted).42

     In light of all these considerations, the Court should deny

Ground Six.

     Ground Seven:   Ineffective Assistance due to Medication

     For its seventh ground, the Section 2255 Motion contends that

Petitioner received ineffective assistance when his trial counsel

“[f]ail[ed] to [i]nform the Court that [h]e was on [m]edication and

it was affecting [his s]kills as an [a]ttorney.”     (Docket Entry


     41
       Petitioner’s evidentiary hearing testimony validates that
strong presumption.    (See Docket Entry 378 at 174 (“[My trial
counsel] told me . . . that the Government will state it cannot use
[the pole camera] in [its case-in-]chief.      Then when that was
stated, he said, ‘Good. Well if you’re not going to say nothing
[sic] about it, I’m not going to say nothing [sic] about it.’”).)
     42
       Petitioner’s attacks on the cross-examination of Williams,
Adams, and Grier also concentrate on the absence of attempted
impeachment with the pole camera notes. (See Docket Entry 259 at
42-46; Docket Entry 378 at 114, 120-21, 148-50.) Those sub-claims
fail for the same reasons (discussed above) as does the sub-claim
regarding the election by Petitioner’s trial counsel to forego such
questioning of Detective Alston. In addition, as the United States
has observed, “Williams, [] Adams and [] Grier would have had no
knowledge of the pole camera notes and could not have been properly
cross-examined on something that was not within their knowledge.”
(Docket Entry 306 at 29 (citing Fed. R. Evid. 602).)

                                72
254, ¶ 12(Ground Seven); see also Docket Entry 258, ¶ 12(Ground

Seven) (labeling claim as “Ineffective Assistance of Counsel for

Failing to Inform the Court that He Was Ill and that Medication He

Was Taking Was Affecting His Abilities to Defend [] Petitioner”).)

To support that claim, the Section 2255 Motion states:

     [Petitioner’s trial c]ounsel informed Petitioner’s wife
     that he was having trouble remembering things during the
     criminal proceedings because of the medication he was
     taking. [He] had a duty to inform the [C]ourt whether a
     medication was effecting [sic] his skills at trial, being
     that this could reasonable [sic] effect [sic] the defense
     that he was arguing and thereby effect [sic] the out
     [sic] of the trial.

(Docket Entry 254, ¶ 12(Ground Seven); see also Docket Entry 259 at

52 (“[Petitioner’s trial counsel stated that] . . . it was his

medication that made him forget things.          Also, at one point, [he]

told Petitioner’s sister that he was not sure he would live through

the trial.” (internal citation omitted) (citing affidavits of

Petitioner’s wife (Docket Entry 259-1 at 5-6) and sister (id. at

60))); Docket Entry 259-1 at 60 (“After watching [Petitioner’s

trial counsel] sleeping during trial, the judge granted a break.

. . .     I asked [Petitioner’s trial counsel] if he was okay.         He

turned to me and told me no, he’s a diabetic and his sugar level is

goioing    [sic]   down   and   he’s   under   doctor’s   care.”).)   This

ineffectiveness claim fails on the merits.

     As an initial matter, because Petitioner’s wife and sister did

not testify at the evidentiary hearing (see Docket Entry 378 at 2


                                       73
(listing Petitioner’s witnesses); Docket Entry 379 at 2 (listing

witnesses for United States); see also Docket Entry 378 at 160

(questioning propriety of “considering affidavits from individuals

who have had the opportunity to appear at a hearing and . . . have

not appeared”); Docket Entry 383 at 3-13 (arguing for relief on

Ground Seven without citing affidavits of Petitioner’s wife and

sister)), their affidavits cannot sustain Ground Seven:

     Although [those] affidavit[s had to] be taken as true for
     purposes of determining whether a hearing on [the Section
     2255 M]otion [wa]s required, unless [the affiants were]
     available to testify in person at the hearing, relief
     cannot be granted [based on their affidavits]. Once [an]
     affidavit is deprived of the assumption of truth . . .,
     as it would be at a hearing, it has no credible weight.
     .   .  .      [The  affiants   were]   not   subject   to
     cross-examination.    The[ir] affidavit[s are] thus a
     legally insufficient basis for collateral relief . . . .

Moreno-Ortiz v. United States, 983 F.2d 15, 17 (2d Cir. 1993)

(internal citation omitted).43

     Nor does the record made at the evidentiary hearing support a

finding that Petitioner’s trial counsel suffered from a medical or

medication-related impairment that hindered his representation of

Petitioner.   In that regard, Paralegal Crowder – who first “met

[Petitioner’s trial counsel] in 1997 when [she] went to work for



     43
       Any factual matter set out in the unsworn Memorandum of Law
likewise “cannot constitute a basis for habeas relief. . . . Facts
alluded to in an unsworn memorandum will not suffice.”       United
States v. Rhodes, No. 3:08CR82, 2013 WL 150335, at *3 (E.D. Va.
Jan. 14, 2013) (unpublished), aff’d in part and appeal dismissed in
part, 531 F. App’x 279 (4th Cir. 2013).

                                 74
him”      (Docket   Entry    378     at   32)     –   credibly      testified      that,

notwithstanding “a heart condition[ and] neuropathy in his legs”

(id. at 40; see also id. at 40-41 (describing that “neuropathy” as

instances when, his legs “would turn to stone and it was like he

couldn’t move [them],” testifying that, “to [her] knowledge, he was

never diagnosed       as    being    a    diabetic,”       and    affirming      that    he

suffered from “[n]o illnesses” in 2012)), he “could file motions

when he needed,” “could research prior to filing motions,” and

“perform[ed] with regard to [this] case as strong[ly] as h[e]

perform[ed] in other defendants’ cases” (id. at 61; see also id.

(indicating that, despite experiencing two heart attacks before

1997, for subsequent “17 years [he] was able to perform competently

as   an    attorney”)).          Paralegal      Crowder    gave     further     credible

testimony that she did not “ever see any lack of effort or any lack

of capability or anything with regard to [Petitioner’s trial

counsel’s defense of this] case.”                (Id.)

       Attorney     Johnson       (who    appeared        on     behalf    of    one    of

Petitioner’s co-defendants (see id. at 7)) similarly testified in

credible fashion that, during this case, Petitioner’s trial counsel

“complained     about      his    foot    bothering       him”    (id.    at    24),    but

nonetheless “knew what he was doing” (id. at 17), “had a grasp of

the facts in this case” (id.), possessed “a good understanding of

the discovery in this case” (id.), “did what he could do to

potentially poke holes in th[e prosecution’s strong] case” (id. at

                                           75
18),    maintained    “consisten[cy]       in    his   trial    strategy”      (id.),

remained    “engaged    when    he   had    to   question      witnesses”      (id.),

“conducted himself as [one] would have expected a defense attorney

to have conducted himself” (id. at 22), “wasn’t floundering in

memory or ability” (id.), “ask[ed] appropriate questions” (id.),

and “cross-examin[ed] on matters that needed [it]” (id. at 23). At

the evidentiary hearing, Andy Patrick Roberts (who represented

another of Petitioner’s co-defendants (see Docket Entry 379 at 5-

6)) also credibly testified that, during the trial, Petitioner’s

trial counsel “appeared fine.              There was nothing noticeable to

[Attorney Roberts].”         (Id. at 8-9; see also id. at 13 (“Q.              Did he

appear to be physically ill at any point during the trial?                  A.   Not

to     me.”).)       Additionally,     according       to      Attorney   Roberts,

Petitioner’s trial counsel’s “questions appeared to be clear, well

though out, direct, [and] relevant.”              (Id. at 9; see also id. at

10-11    (denying     that    “there   were      questions      or    issues     that

[Petitioner’s trial counsel] should be objecting to that he did not

object to,” that he “ha[d] a tendency to repeat questions that

[Attorney    Roberts    had]    asked,”     and/or     that     any   “indications

[existed] that [Petitioner’s trial counsel] was not alert enough to

be able to comprehend what was going on in the courtroom”).)

Simply stated, Attorney Roberts “never had any thought at the time

when [h]e tried the case that there was any sort of impairment of

any sort on [Petitioner’s trial counsel’s] part.”                    (Id. at 12.)

                                       76
     In general accord with the foregoing accounts, Christopher

Beechler (the attorney for Petitioner’s remaining co-defendant (see

id. at 19-20)) credibly testified that, although he “would not

describe [Petitioner’s trial counsel] as being in . . . the best of

physical health” (id. at 23), in that “he sort of walked slowly

[due] perhaps just [to] normal wear and tear” (id.; see also id.

(“He didn’t need any assistance.     But . . . he just didn’t appear

to be in the best shape, whether it was fitness or his weight or

anything else.”)), Attorney Beechler did not “at any time see any

lapse of [Petitioner’s trial counsel’s] ability to ask questions or

to pay attention to the trial” (id.).         Furthermore, Attorney

Beechler never “thought that [Petitioner’s trial counsel] failed to

competently address a witness or make a motion or respond to an

argument[ or] an objection.”   (Id. at 24.)     In fact, when asked

“did [he] ever see any level of failure” (id. (emphasis added)),

Attorney Beechler answered that he “did not” (id. at 25).44

     44
       The credibility assigned to the testimony quoted above from
Paralegal Crowder and the attorneys for Petitioner’s co-defendants
rests in part on those witnesses’ “matter-of-fact, not adversarial,
. . . tone,” Diaz, 2014 WL 7384974, at *5, and the absence of
“evidence that [they] had any incentive to lie,” Solomon, 24
F. App’x at 151 n.1. In addition, the other two witnesses at the
evidentiary hearing, Petitioner and Jeffries (see Docket Entry 378
at 2 (identifying Petitioner’s witnesses); Docket Entry 379 at 2
(identifying witnesses for United States)), did not offer any
meaningful contradictory evidence that, while defending this case,
Petitioner’s trial counsel suffered from a disabling medical
condition (see Docket Entry 378 at 70-216). Indeed, as to specific
observations regarding the health of Petitioner’s trial counsel,
                                                     (continued...)

                                77
     Lastly (as concerns the health of Petitioner’s trial counsel),

the parties have stipulated that:

     1) he “was prescribed the following prescription medicines

during the time that [Petitioner’s] trial was being conducted:

Viagra,   Xanax,   Lyrica   and   Prilosec”   (Docket   Entry   382   at   1

(emphasis added));45



     44
      (...continued)
Jeffries mentioned only that Petitioner’s trial counsel had “kind
of like a hacking cough.”       (Id. at 72; see also id. at 73
(“[Jeffries] didn’t know if [Petitioner’s trial counsel] was really
sick, . . . but [Jeffries] could tell [Petitioner’s trial counsel]
wasn’t in the best of health.”).) Petitioner, in turn, referenced
only one occasion when his trial counsel “was coughing for a few
minutes and the judge asked him, ‘Are you okay?’” (Id. at 126; see
also id. at 199 (“[H]e was coughing. I didn’t know at the time
. . . he was sick . . . .”).) Attorney Johnson also allowed that
Petitioner’s trial counsel “may have coughed” (id. at 12) and
Attorney Roberts “recall[ed] him coughing from time to time”
(Docket Entry 379 at 18); however, as Attorney Beechler noted, one
hardly could “imagine that [the attorneys in the case] all didn’t
cough at some point during trial” (id. at 24; see also Docket Entry
378 at 12 (Attorney Johnson: “[I]f this case was in February, I
may have been coughing. . . . [T]he weather was cold. . . . [I]t
was a long case; so it kind of . . . wears on you.”)). Moreover,
as Petitioner acknowledged, “just because somebody is coughing
doesn’t mean that they have some disease . . . .” (Docket Entry
378 at 197; see also id. (“Q. In fact, if you swallow water wrong,
you might cough; isn’t that correct?         A.    Yes, ma’am.”)).
Consistent with that acknowledgment, Petitioner’s Reply concedes he
cannot secure relief on Ground Seven due to his trial counsel
“coughing during trial.” (Docket Entry 319 at 11.)
     45
       According to Paralegal Crowder, Petitioner’s trial counsel
“took . . . Lyrica for his legs” and Prilosec “for his acid
reflux.” (Docket Entry 378 at 41; see also id. at 42 (“I know the
stuff for his legs, the neuropathy, he took the Lyrica and the
stuff for his acid reflux. But the other stuff -- the Xanax he
didn’t take regularly. He didn’t take it. The Viagra, I don’t
know. It wasn’t my business.”).)

                                    78
      2) those “drugs, either by themselves or in combination with

each other, or with other drugs, can cause drowsiness and/or

confusion, which can be mild, severe or non-existent depending on

several factors including but not limited to dosage, age, body

weight, metabolism and natural tolerance to the medications” (id.

(emphasis added)); and

      3) “when [Petitioner’s] trial was being conducted, [his trial

counsel] took several medications on a daily basis, but there is no

evidence to show what drugs he may or may not have been taking on

the   days   that   the    trial   was    conducted   in    this   matter”   (id.

(emphasis added)).

      The foregoing evidence and stipulations confirm that, although

Petitioner’s trial counsel (like many, if not most, senior lawyers)

dealt with some ailments and held prescriptions for medications to

treat those ailments, the record does not support a finding that,

while   handling    this    case,    he    endured    any   disabling   medical

condition, took any particular medication at any particular time,

or experienced any side effects from any medication he took.                  In

the (adapted) words of a court confronted with a similar scenario:

      [N]either [Petitioner] nor anyone else can prove what
      effects, if any, [any medical condition or medication]
      had on [trial counsel’s] memory and cognitive ability at
      the   time  he   represented [Petitioner]     at   trial.
      Therefore, even if [trial counsel] had been [under a
      doctor’s care and taking medication] at the time of [the]
      trial, this alone is not sufficient for a per se reversal
      of [Petitioner’s] conviction by a jury. . . . [T]he best
      indicator of [trial counsel’s] ability, or lack thereof,

                                         79
     to represent [Petitioner] at trial was [trial counsel’s]
     actual performance. . . . Were the rule otherwise, trial
     judges might be compelled to deny defendants’ choice of
     counsel, when they hired old lions of the bar, often to
     defendants’ detriment.

Dows v. Wood, 211 F.3d 480, 485-86 (9th Cir. 2000); see also id. at

485 (rejecting “argu[ment] that, because [defense attorney] was

diagnosed with, and in the advanced stages of, Alzheimer’s disease

only eighteen months after [the petitioner’s] rape trial, and

because the doctors concluded that the disease probably was present

in earlier stages during [that] trial, [the court] should . . .

infer prejudice”); Berry v. King, 765 F.2d 451, 454 (5th Cir. 1985)

(“[U]nder Strickland the fact that an attorney used drugs is not,

in and of itself, relevant to an ineffective assistance claim. The

critical    inquiry    is   whether,   for   whatever   reason,   counsel’s

performance was deficient and whether that deficiency prejudiced

the defendant.        We therefore concentrate on [the petitioner’s]

specific allegations        of   deficient   performance   and   prejudice.”

(emphasis in original)).

     In this case, Petitioner has “ma[d]e no adequate allegation of

specific prejudice resulting from [his trial counsel’s] supposed

illness.”    Buckelew v. United States, 575 F.2d 515, 521 (5th Cir.

1978). As the testimony of Paralegal Crowder and the attorneys for

Petitioner’s co-defendants (detailed above) shows, Petitioner’s

trial counsel met his professional obligations in this case;

moreover, in connection with Grounds One through Six:

                                       80
     Each instance of alleged ineffectiveness has been
     reviewed . . . and no failure in performance has been
     found. The record fails to support any claim that [the]
     handling of pretrial . . . or [trial] issues was affected
     by [the health of Petitioner’s trial counsel]. The fact
     alone that [he] subsequently [died] . . . cannot be used
     as a post hoc rationalization intended to defeat
     [Petitioner’s conviction] . . . .

Frye v. Lee, 89 F. Supp. 2d 693, 709 (W.D.N.C.) (internal citations

and quotation marks omitted), appeal dismissed, 235 F.3d 897 (4th

Cir. 2000).

     At oral argument, to avoid denial of Ground Seven for want of

evidence of prejudice attributable to his trial counsel’s alleged

ill-health, Petitioner focused on evidentiary hearing testimony

that his trial counsel “did fall asleep at some point during the

trial.”   (Docket Entry 383 at 4; see also id. at 8 (acknowledging

that, “in the regular Strickland two-prong system, without [his

trial counsel] being asleep . . ., [Petitioner] ha[s] to show

prejudice,” but suggesting that he need not make such showing to

prevail on Ground Seven, in light of evidence of his trial counsel

sleeping).) Petitioner then sought to pair that testimony with the

ruling in United States v. Ragin, 820 F.3d 609 (4th Cir. 2016),

which he described as “tak[ing] out prejudice [from the analysis of

an ineffective assistance claim] if there is a substantial or [sic]

portion of the trial when an attorney was asleep.”   (Docket Entry

383 at 11.)   In that decision, the Fourth Circuit did hold that,

“when counsel for a criminal defendant sleeps through a substantial


                                81
portion of the trial, such conduct compromises the reliability of

the trial, and thus no separate showing of prejudice is necessary.”

Ragin, 820 F.3d at 612 (emphasis added); accord id. at 619.

“Whether a lawyer slept for a substantial portion of the trial

should be determined on a case-by-case basis, considering, but not

limited to, the length of time counsel slept, the proportion of the

trial missed, and the significance of the portion counsel slept

through.”      Id.   at   622   n.11.        Because   the   credible   evidence

regarding such considerations does not prove that Petitioner’s

trial counsel “slept for a substantial portion of the trial,” id.,

Ragin’s presumption of prejudice does not apply here.

     As to “the length of time [Petitioner’s trial] counsel slept[

and] proportion of the trial [he] missed” id., the record credibly

establishes only one occasion – lasting a mere minute or less,

during testimony by one witness in a multi-week, 43-witness trial

– when Petitioner’s trial counsel “had fallen asleep” (Docket Entry

378 at 38); more specifically, Paralegal Crowder testified that:

     [She] was sitting behind [Petitioner’s trial counsel]
     . . . . [She] saw [his] head kind of lean forward; and
     when [she] seen [sic] that, [she] immediately kicked the
     back of his chair with [her] right leg. [Petitioner]
     took his right knee[ and] bumped [his trial counsel’s]
     left knee. In 30 seconds he popped back up. . . . [I]t
     all took 30 seconds maybe and he started coughing and
     that was, in [her] opinion, his way of playing it off.
     No one else in that courtroom besides [Petitioner] and
     [Paralegal Crowder] knew that that’s what happened.

     . . . .


                                        82
       [Now-Chief Judge Schroeder] did look at [Petitioner’s
       trial counsel] and say . . . ‘Are you all right?’ But it
       was due to the coughing, in [Paralegal Crowder’s]
       opinion.

       . . . .

       [She did not] think [a recess was taken]. . . .         [She]
       think[s] the[ trial] kept moving along.

(Id. at 38-39; see also id. at 39 (affirming she “only saw that the

one time”), 47 (reiterating “that he was asleep for no longer than

. . . 30 seconds maybe”), 66 (acknowledging her affidavit filed

with   Response   by    United   States   “says   something   about    [him]

f[alling] asleep for approximately one minute,” but insisting “[i]t

was less than a minute” (referencing Docket Entry 306-3 at 4)).)

       Turning   to   other   witnesses   at   the   evidentiary   hearing,

Attorneys Roberts and Beechler, who both sat near Petitioner’s

trial counsel at trial (see Docket Entry 379 at 8 (“[Attorney

Roberts] was at the end of the defense table.         To [his] left was []

Jeffries, to [Jeffries’s] left was [Petitioner’s trial counsel]

. . . .”), 21 (recording Attorney Beechler’s description of his

position four seats from Petitioner’s trial counsel around defense

table’s “L configuration”)), provided no testimony that could

support a finding that Petitioner’s trial counsel slept at all

during (let alone for a substantial portion of) the trial.             (See

id. at 11-12 (“Q.      At any point during the trial did you [Attorney

Roberts] see [Petitioner’s trial counsel] close his eyes or nod

off?    A.   . . . [T]here was one instance after a lunch break that

                                    83
I recall him sitting in his chair and I thought he was asleep.

. . .     It wasn’t during trial proper . . . .”), 15 (“[Attorney

Roberts’s] practice was typically to try to come in about 10

minutes early . . . as soon as they opened [the courtroom] . . . .

[He] recall[ed once] walking in [when he] believe[d Petitioner’s

trial counsel] was asleep. . . .      [Petitioner] was not in the

courtroom at the moment and . . . the judge had not taken the bench

at that point.”), 24 (“Q.   Did you [Attorney Beechler] ever see any

signs of [Petitioner’s trial counsel] falling asleep?   A.   I do not

remember seeing that.”).)46



     46
       Jeffries testified that he once “heard [Petitioner’s trial
counsel] snore . . . .           [Jeffries] looked at [Attorney
Roberts]. . . . [They] both had like a facial expression kind of
like ‘Wow.’” (Docket Entry 378 at 72; see also id. at 94 (“Q.
. . . [Attorney] Roberts was aware of [such snoring] when it
happened?    A.    Yes.”).)   Attorney Roberts, however, denied
exchanging “any kind of gesture . . . with [Jeffries] . . .
[r]egarding [Petitioner’s trial counsel] being asleep.” (Docket
Entry 379 at 16.) The Court should discredit Jeffries’s account
(as to whether he and/or Attorney Roberts heard Petitioner’s trial
counsel snoring), due to: (1) Jeffries’s bias (see Docket Entry
378 at 85-86 (describing Petitioner as “friend” and giving evasive
answers, inconsistent with prior testimony, about Petitioner’s drug
activity), 89-90 (acknowledging friendship with Petitioner since
2003 and regular communication with him via prison “[e]-mail
system”)); (2) Jeffries’s pattern of false testimony (compare id.
at 78 (“Q. And you remember thinking that success in that trial
was unlikely, right? A. No, . . . I never said that.”), with id.
at 82 (confirming that, in prior testimony, he “‘[a]nswer[ed]: I
didn’t think we would succeed,’” when asked about pre-trial opinion
of “‘likelihood of success at trial’”); see also id. at 77 (“I was
never in a conspiracy.”)); (3) Attorney Roberts’s “matter-of-fact,
not adversarial, . . . tone,” Diaz, 2014 WL 7384974, at *5; and
(4) the absence of “evidence that [Attorney Roberts] had any
incentive to lie,” Solomon, 24 F. App’x at 151 n.1.

                                 84
      The    remaining     defense       counsel   from    Petitioner’s   trial,

Attorney Johnson, testified that he “didn’t think [Petitioner’s

trial counsel] fell asleep.              [Attorney Johnson] d[id]n’t think

[Petitioner’s trial counsel] missed anything.”                (Docket Entry 378

at   28;    see   also   id.   at   11   (“[Attorney      Johnson]   didn’t   hear

[Petitioner’s trial counsel] snoring.”), 16 (same).)47


      47
        At earlier points in his testimony, Attorney Johnson
reported that Petitioner’s trial counsel “nod[ded] off a couple of
times” (Docket Entry 378 at 10 (emphasis added)), that he “may have
nodded off” (id. (emphasis added)), and that “it may have happened
as many as three or four times” (id. at 11 (emphasis added); see
also id. (qualifying such testimony even more by stating “I’m not
sure”)). For several reasons, those statements do not show that
Petitioner’s trial counsel fell asleep in trial (particularly not
for any substantial portion). First, those statements “are, for
the most part, equivocal.     They use words such as . . . ‘may’
. . . .    The [C]ourt must assume that [Attorney Johnson] used
[such] equivocal word[ing] for a reason, namely because there w[ere
two] possibilit[ies] . . . .”     Lemelson Med., Educ. & Research
Found., Ltd. P’ship v. Intel Corp., No. 2:98CV1413, 2006 WL
8440838, at *5 (D. Ariz. Aug. 8, 2006) (unpublished); see also
Knutson Towboat Co. & Saif Corp. v. Wakeley, 660 F. App’x 487, 489
(9th Cir. 2016) (Burns, J., concurring in the result) (“‘May’ is a
wonderfully equivocal word. It implies that something could be
true – or not. Its meaning is neither concrete nor definitive, so
saying something ‘may be so’ actually resolves nothing.”).       In
other words, based on this testimony, Petitioner’s trial counsel
may or may not have “nodded off.”      Further, Attorney Johnson’s
testimony that he “didn’t think [Petitioner’s trial counsel] fell
asleep” (Docket Entry 378 at 28) makes clear that Attorney Johnson
did not equate any “nodding off” (that may or may not have
occurred) with Petitioner’s trial counsel actually sleeping;
rather, Attorney Johnson used that term to refer to “clos[ing] your
eyes” (id. at 15, 23) or similar signs of “fatigue” (id. at 23)
that do not amount to sleeping, both in (A) Attorney Johnson’s view
(see id. at 15 (“Q. Did you [Attorney Johnson] ever close your
eyes during that trial?      A.   I may have.     This was a long
case. . . . Q. [Attorney] Johnson, I’m just asking whether you
closed your eyes during that trial. A. Yes. Q. Were you asleep?
                                                     (continued...)

                                          85
     Juxtaposed to the above-detailed testimony from Paralegal

Crowder and the attorneys for Petitioner’s co-defendants stands

Petitioner’s evidentiary hearing testimony that:

     1) he “saw [his trial counsel] sleeping . . . [f]our times at

least” (id. at 125; see also id. at 202 (“Q.       Today you testified

he fell asleep four times; is that correct?       A.   Yes, ma’am.”));

     2) “[t]he first time [Petitioner] s[aw his trial counsel]

sleeping his head was back and he was snoring aloud in the

courtroom” (id. at 124-25; see also id. at 125 (claiming he “hit

his [trial counsel’s] knee”); but see id. at 125-26 (“Q. . . .

That’s the first time that you saw him nodding off?        A.   No, no.

. . .     Q. . . . When is the first time?   A.    The first time was

when he was nodding back.    Q. . . . [I]s that the time you were


     47
       (...continued)
A.   No.”)), and (B) the view of the law, see United States v.
Buckman, Civ. No. 14-540, 2017 WL 3337154, at *5 (E.D. Pa. Aug. 4,
2017) (unpublished) (“Closing one’s eyes at times during a trial
does not constitute sleeping.”), appeal filed, No. 19-1128 (3d Cir.
Jan. 15, 2019).     Consistent with that understanding, Attorney
Johnson testified that, when he thought Petitioner’s trial counsel
“may have nodded off, . . . [Attorney Johnson] just used [his] foot
or [his] knee. [Attorney Johnson] would bump [Petitioner’s trial
counsel] . . . and he was okay.” (Docket Entry 378 at 10; see also
id. at 23-24 (setting forth Attorney Johnson’s acknowledgment that,
during trial, he “may have” closed his eyes, whereupon Petitioner’s
trial counsel “nudged” Attorney Johnson, and explaining: “[T]rying
to stay alert for that length of time over the duration of a couple
of weeks, it wears you down. . . . It’s 3:00. You haven’t eaten
and you haven’t had your coffee. You’re winding down. And I may
have gotten fatigued.        He may have gotten fatigued, but
. . . he nudged me. I nudged him.”).) Finally, those incidents
did not encompass “lengthy periods during [Petitioner’s] trial”
(id. at 27), as they lasted only “[a] few seconds” (id.).

                                 86
just talking about he was snoring?       A.   Yes, snoring loud in the

courtroom.    A. . . . And you bumped him?      A.    Yes.”));

       3) “the next time” Petitioner saw his trial counsel sleeping

came a short time later:      “He was coughing for a few minutes and

[now-Chief J]udge [Schroeder] asked him ‘Are you okay?            I’m going

to give a 5 minute recess’ or some type of recess.            When he came

back from the recess, this time his head was forward.”              (Id. at

126; see also id. at 127 (“And I hit him again. . . .            He woke up.

The [C]ourt asked him, ‘Are you all right?           Are you all right?’

again. . . .    [W]e just had came [sic] back in, I think.”));

       4) “a few minutes later [Petitioner’s trial counsel] just

dosed [sic] off for a second and woke right up” (id.; see also id.

at 127-28 (“He just dosed [sic] the third time. . . .         [It happened

p]robably a minute [after the second instance].”), 129 (agreeing

that “[a]ll three of those instances happened on one day”)); and

       5) Petitioner also reported (without any descriptive detail)

other    sleep-related   events   involving   his    trial   counsel   “[o]n

different days” (id. at 129), with the “next incident” consisting

of “another dosing [sic], no sleep” (id. at 130), followed by

“[p]robably two more times on dosing [sic] and one time on falling

asleep, and that was during the trial” (id.; see also id. at 130-31

(“Q.     What’s the difference between dozing and falling asleep?

A.     [Sleeping means h]e was literally out and dosing [sic] he’d

just wake right back up.”)).

                                    87
     This testimony by Petitioner lacks credibility for a multitude

of reasons.      First, in setting out the factual support for Ground

Seven    in   the     Section    2255      Motion,      Petitioner    included     no

allegations about his trial counsel sleeping.                  (See Docket Entry

254, ¶ 12(Ground Seven) (alleging solely that his trial counsel

should    have      disclosed    “trouble       remembering    things”      due    to

medication).) Second, Petitioner’s affidavit (filed along with the

Amended Section 2255 Motion and Memorandum of Law) likewise omits

any reference to sleeping by his trial counsel.                (See Docket Entry

259-1 at 2-4 (discussing only hiring of trial counsel, plea offer,

grand jury perjury, and lack of communication about discovery and

trial strategy); see also Docket Entry 258, ¶ 12(Ground Seven)

(offering     no     factual    allegations).)            Third,     the    56-page,

unsworn/unverified       Memorandum        of     Law   contains     but   two    bald

assertions that, “[d]uring trial, [Petitioner’s trial] counsel was

falling asleep during testimony” (Docket Entry 259 at 53) and that

he “was falling asleep in trial” (id. at 54).                  Fourth, after the

United   States      pointed    out   in    its    Response   that     Petitioner’s

affidavit “did not mention his [trial] counsel falling asleep”

(Docket Entry 306 at 31) and that “[t]here [wa]s no evidence that

[he] slept through a ‘substantial portion’ of the trial” (id. at 32

(quoting Ragin, 820 F.3d at 612); see also id. at 31 (noting

Paralegal Crowder’s “acknowledg[ment] that on one occasion . . .

she saw [Petitioner’s trial counsel] fall asleep for approximately

                                           88
one minute”)), Petitioner did not come forward with an affidavit

(or other evidence) to show that his trial counsel slept during

trial (much less for a substantial portion thereof); instead,

Petitioner merely incorporated into the unsworn/unverified Reply

the conclusory “conten[tion] that his [trial] counsel fell asleep

on more than one occasion.            In fact there were several times,

making up a substantial portion of trial, when Petitioner found

[his trial] counsel dozing off or sleep [sic], which is ineffective

not [sic] matter how it is viewed.”           (Docket Entry 319 at 10.)

      To summarize, the evidentiary hearing represented Petitioner’s

fourth opportunity on collateral review to address sleeping by his

trial counsel, following the filing of (1) the Section 2255 Motion,

(2) the Amended Section 2255 Motion, Memorandum of Law, and his

affidavit, and (3) the Reply.          At each stage, Petitioner’s account

materially changed from (1) no comment about sleeping, to (2) a

generic     allegation     of    sleeping,   to   (3)    a    broader-but-still-

conclusory assertion of repeated sleeping, to (4) a mix of detailed

averments about three sleep-related events on one day and vague

remarks     about   four   other    incidents     on    one   (or   more)   other,

unspecified day(s).        Put plainly, over and over again, Petitioner

significantly “change[d] his story . . . [and] the very fact that

he   made   inconsistent        statements   would     tend   to    undermine   his

credibility.” Latif v. Obama, 677 F.3d 1175, 1206 (D.C. Cir. 2011)

(Henderson, J., concurring in the judgment) (internal ellipsis and

                                        89
quotation      marks   omitted);      see   also   id.   (explaining   that

“embellish[ing prior statement] with additional details” diminishes

credibility “because prior statements that omit details covered at

trial are inconsistent if it would have been natural for the

witness   to    include   them   in   the   earlier   statement”   (internal

brackets and quotation marks omitted)); Lulonga v. Holder, 410

F. App’x 897, 901 (6th Cir. 2010) (recognizing that “embellishment[

of previous statement] giv[es] rise to a finding that [witness] is

not credible”); United States v. Porras-Quintero, No. 07CR228, 2007

WL 4531552, at *8 (S.D.N.Y. Dec. 21, 2007) (unpublished) (observing

that “testimonial claims by [witness] were not included in [prior]

affidavit” and thus his “credibility was impaired by [his] tendency

to embellish his testimony as time went by”).48



     48
       As the Response by the United States notes, Petitioner also
bypassed an even earlier, obvious chance to advise the Court about
his trial counsel allegedly sleeping in trial. (See Docket Entry
306 at 32 (“[Petitioner] did not make any allegations of his [trial
counsel] sleeping when [Petitioner] raised issues regarding [his
trial counsel] prior to [the] sentencing hearing . . . .”); see
also Docket Entry 119 at 5-6 (setting out Petitioner’s complaints
about his trial counsel in letter to now-Chief Judge Schroeder
dated May 22, 2012, including failure to show Petitioner
“discovery, SBI reports, or a warrant or affidavit for the pole
cameras,” as well as to engage in “trial preparation,” to provide
pre-trial access to video “interview from the Gwinnett County
Sheriff’s Department,” and to file “any motions to try and have
that video excluded from [the] trial,” but not alleging that his
trial counsel slept through any part of trial); Docket Entry 235 at
2-6 (documenting extended colloquy between Petitioner and now-Chief
Judge Schroeder on June 13, 2012, regarding Petitioner’s continued
representation by his trial counsel, during which Petitioner said
nothing about his trial counsel sleeping in trial), 10-20 (same).)

                                       90
     Further undermining Petitioner’s credibility, when confronted

with his failure to include in his affidavit (in support of his

Amended Section 2255 Motion) any allegations about his trial

counsel sleeping during trial, rather than giving any plausible

explanation for that glaring omission in a straight-forward manner,

Petitioner engaged in transparent attempts at evasion and made

multiple inconsistent and/or false statements, including by first

(correctly) testifying that allegations about his trial counsel

sleeping do not appear in the Section 2255 Motion or Amended

Section 2255 Motion, then falsely testifying (three times) that

such allegations do appear in those filings, as well as falsely

testifying that he executed the Memorandum of Law under oath:

     Q.   . . . [Y]ou wrote an affidavit, did you not?

     A.   Yes, ma’am.

     Q. And . . . that was something that was very important
     with regard to your case, was it not?

     A.   What’s that?

     Q.   Your affidavit.

     A.   Which one?

     Q.   The affidavit that you attached to your [Amended
     Section] 2255 [M]otion.

     A.   My rebuttal?   My rebuttal or --

     Q.   The affidavit you initially attached to your --

     A.   Oh. [Exhibit] A, right?

     Q.   That was very important to you wasn’t it?

                                 91
A.   Uh --

The Court: [Petitioner], was it important or not, your
affidavit that you submitted with your [Amended Section]
2255 [Motion]?

[Petitioner]:   Yes, yes, yes.

Q. (By [counsel for the United States]) And when you
were writing that affidavit, it was important for you to
put in everything that you needed to tell the Court,
wasn’t it?

A.   Everything I could remember, yes.

. . . .

Q. Let me hand you . . . your affidavit.     Tell me if you
recognize that.

A.   Yes, ma’am.

Q. And you signed it on the third page . . .; is that
correct?

A.   The third page?   I don’t know the number of pages.

Q.   If this is page 1 –

A.   (Inaudible interruption.)

Q.   -- this is page 2 and this is page 3?

A.   (Inaudible interruption.)

Q.   -- did you sign it on page 3?

A.   Yes, ma’am.

. . . .

Q. . . . I would like you to tell the judge where in
your affidavit you mention [your trial counsel] sleeping.

A. I didn’t mention it in my 2255. That’s my affidavit
as well and I mentioned it in there.


                            92
     Q. So you never put it in the affidavit you attached to
     your [Amended Section] 2255 [Motion]; is that correct?

     A.   It’s within my 2255.

     Q. My question to you, [Petitioner], is in . . .your
     affidavit, you never mentioned [your trial counsel]
     sleeping?

     A.   It’s within my motion, ma’am.

     Q.   . . . [Y]our affidavit, it never mentioned [your
     trial counsel] sleeping, did it?

     A.   In this particular affidavit, no.

     Q.   Thank you.

     A.   It mentions it in my 2255.

     Q.   . . . [I]t [is] mention[ed ] on page 52 of your
     [M]emorandum [of Law]; isn’t that right?

     A.   I don’t know what page number it is, but it’s in
     there. I mention it in there.

     Q.   And you said he fell --

     A.   And it’s a sworn [document] --

(Docket Entry 378 at 199-202 (emphasis omitted).)

     Other portions of Petitioner’s testimony about his trial

counsel sleeping similarly suffered from internal inconsistencies

or conflicted with the trial transcript.         For example, Petitioner

initially testified that “[t]he first time [his trial counsel was]

sleeping his head was back and he was snoring aloud in the

courtroom”   (id.   at   124-25),   Petitioner    then   promptly   denied

“[t]hat’s the first time that [he] saw hi[s trial counsel] nodding

off” (id. at 125), before quickly reversing course again (see id.

                                    93
at 125-26 (“Q.    . . . When is the first time?             A.    The first time

was when he was nodding back.        Q.      . . . [I]s that the time you

were just talking about he was snoring?             A.    Yes, snoring loud in

the   courtroom.”)).     Even     worse,    the     trial   transcript    belies

Petitioner’s    recounting   of    the     events    that   followed     what   he

(inconsistently) identified as the first incident, in that:

      1)   Petitioner   placed    that    incident       during   the   “[e]xpert

witness” testimony “about the fingerprint evidence” (id. at 125;

see also id. at 197 (affirming belief that trial counsel fell

asleep “during Amy Wilde’s testimony”)) and averred that, in

response to trial counsel’s snoring, Petitioner “bumped him” and

“[Paralegal] Crowder kicked . . . [his] chair from the back” (id.

at 126; accord id. at 128), whereupon “[now-Chief Judge Schroeder]

asked . . . ‘Are you okay?        Are you okay?’” (id. at 126);

      2) according to Petitioner, the Court then took a recess and,

“[w]hen [his trial counsel] came back from the recess, this time

his head was forward” (id.; see also id. at 127 (testifying that

second sleep-related incident occurred “[a]fter we just had came

[sic] back in [from recess]”), 128 (“Q.             The second time was right

after you came back from a recess?                  A.    Yeah.”)), prompting

Petitioner to “hit hi[s trial counsel] again” (id. at 127), which,

in turn, caused him to “w[a]ke up” (id.; see also id. at 128 (“He

woke up out of his sleep and said, ‘That was wild.’”)), at which



                                     94
time now-Chief Judge Schroeder “asked him, ‘Are you all right? Are

you all right?’ again” (id. at 127 (emphasis added)); and

     3) Petitioner testified that “a few minutes later [his trial

counsel] just dosed [sic] off for a second and woke right up”

(id.), leading now-Chief Judge Schroeder to “ask[] him was he all

right again” (id. at 129 (emphasis added)).

     The trial transcript, by contrast, reflects that:

     1) “at 11:01 a.m.,” on February 21, 2012, Wilde, “a latent

fingerprint examiner” (Docket Entry 202 at 67), appeared and

(A) first testified about her job duties, education, training, and

experience (id. at 67-75), (B) next (after receiving authorization

to “give her opinions” (id. at 75)) described the process of latent

fingerprint identification (see id. at 75-90), and (C) then began

to catalog the evidence she reviewed in this case (see id. at 90-

91), when now-Chief Judge Schroeder interrupted the proceeding to

ask “Are you okay, [Petitioner’s trial counsel]?” (id. at 91);

     2) a brief, open-court debate about whether to take a short

“break” ensued (id. at 91-92), during which Petitioner’s trial

counsel stated that he “certainly d[id]n’t want to disturb the

Court with this” (id. at 92), that he “just swallowed wrong” (id.),

and that he “believe[d he was okay], but [he] might continue to

make racket” (id.), whereupon now-Chief Judge Schroeder elected to

“try to keep going” (id.; see also id. (“We are going to try to go



                                95
forward.”)) and Wilde’s testimony continued without a recess until

the scheduled lunch break at 12:30 p.m. (see id. at 92-117); and

     3) at no point in that (post-interruption/pre-lunch recess)

segment of Wilde’s testimony – which took up half of the 50

transcript pages compiled (and thus, by logical extension, roughly

half, i.e., 45 minutes, of the time that passed) from 11:01 a.m. to

12:30 p.m. – did now-Chief Judge Schroeder inquire in open-court

about the well-being of Petitioner’s trial counsel (see id.).49

     The foregoing comparison of Petitioner’s evidentiary hearing

testimony and the trial transcript demonstrates that his account of

his trial counsel serially sleeping lacks credibility, because it

“is undermined by the record in this case,” Diaz, 2014 WL 7384974,

at *7.    Most notably, Petitioner:

     1) seized on the single incident of his trial counsel falling

asleep for a minute or less – as candidly related by Paralegal

Crowder and corroborated by the trial transcript (compare Docket

Entry 202 at 91-92 (documenting one short interruption by now-Chief

Judge Schroeder in response to apparent coughing by Petitioner’s



     49
       On one occasion, approximately half-way into that 45-minute
period, when Attorney Roberts lodged an objection to a question,
now-Chief Judge Schroeder directed the attorneys to “[a]pproach the
bench just for a moment” (Docket Entry 202 at 105), whereupon
“proceedings were had at the bench by the Court and [c]ounsel out
of the hearing of the jury” (id.).      Before addressing Attorney
Roberts’s objection in that bench conference, now-Chief Judge
Schroeder asked “Are you feeling better?”      (Id.)   Petitioner’s
trial counsel responded: “Yes, thank you. That was wild.” (Id.)

                                 96
trial counsel during Wilde’s testimony), with Docket Entry 378 at

38-39 (setting out Paralegal Crowder’s testimony regarding that

event, along with explanation (A) that pronounced “coughing” by

Petitioner’s trial counsel represented “his way of playing it off,”

after she saw his head drop and “immediately kicked the back of his

chair,” (B) that now-Chief Judge Schroeder asked “‘Are you all

right?’ . . . due to the coughing,” and (C) that the trial then

“kept moving along”)); and

     2)   fashioned   a   false   narrative   of   repeated   episodes   of

slumber, built around a phantom recess and fabricated judicial

interjections (compare Docket Entry 202 at 91-117 (establishing

that, after brief pause during Wilde’s testimony due to coughing by

Petitioner’s trial counsel, trial resumed until normal lunch break,

without any intervening recess or open-court entreaties by now-

Chief Judge Schroeder about welfare of Petitioner’s trial counsel),

with Docket Entry 378 at 125-29 (recording Petitioner’s testimony

that his trial counsel’s sleep-related coughing caused recess,

after which his trial counsel fell asleep twice more, prompting

now-Chief Judge Schroeder to interrupt proceedings each time to

inquire about the condition of Petitioner’s trial counsel)).50



     50
       The blatancy of Petitioner’s attempted deception mirrors his
“strong incentive to lie at the hearing . . . . Th[is collateral
attack] represents perhaps the only remaining avenue open to [him]
to potentially escape service of the extended prison term imposed
on him.” Diaz, 2014 WL 7384974, at *8.

                                    97
     All of these considerations support but one conclusion, i.e.,

that Petitioner’s “testimony [was] not [the] least bit credible.

. . .     [His] responses were both evasive and contrived.”         Ponce-

Duarte, 2011 WL 2791244, at *1; see also Diaz, 2014 WL 7384974, at

*7 (listing, as reasons for rejecting the petitioner’s account,

fact that his “testimony conflict[ed] with his prior statements,”

that “his testimony itself was inconsistent,” and that “[o]ther

testimony    by   [him   wa]s   undermined   by   the   record”).    That

determination and the other above-analysis of the record permits

the Court to find only one instance when Petitioner’s trial counsel

fell asleep for no more than a minute of testimony by a single

witness (among 43) over the course of multiple weeks of trial.

Given that very short “length of time [he] slept,” Ragin, 820 F.3d

at 622 n.11, and the minuscule “proportion of the trial [he]

missed,” id., the Court reasonably could not rule that he “slept

for a substantial portion of the trial,” id.51

     51
        At oral argument, Petitioner contended his trial counsel
slept “during an important part [of the trial] and the important
part would have been . . . anytime that somebody [wa]s being
questioned . . . .” (Docket Entry 383 at 13.) Adopting that view
would transform the trigger for a presumption of prejudice from
counsel sleeping “for a substantial portion of the trial,” Ragin,
820 F.3d at 622 n.11, to counsel sleeping for any trial testimony.
The Court should decline to distort Ragin’s rule in that fashion.
Nor does a review of the testimony presented at the one moment
Petitioner’s trial counsel did fall asleep raise a concern about
“the significance of the portion [of the trial he] slept through,”
id.; to the contrary, at that point, Wilde had just begun to
identify evidence submitted for analysis (but had not yet addressed
                                                     (continued...)

                                    98
     A final look back at (and comparison of this case to) Ragin

reinforces that judgment.          In that case, undisputed evidence

“demonstrate[d] that [the defendant’s] counsel was asleep for much

of [the] trial,” id. at 613, “a juror . . . testified that she

noticed [the defendant’s counsel] sleeping ‘frequently almost every

day morning and evening’ for ‘30 minutes at least’ at a time,” id.

at 615 (internal brackets and ellipses omitted), as well as “that

other jurors noticed [him] sleeping and commented on it in the jury

room,” id., and “every witness stated that they observed [the

defendant’s counsel] asleep on at least one occasion, with multiple

witnesses testifying that [he] was asleep on multiple occasions,”

id. at 623 (emphasis omitted).          As the preceding discussion shows,

no evidence of (or even approaching) that sort appears in this

record and thus no presumption of prejudice arises in this case.

     In sum, Petitioner cannot prevail on Ground Seven.

  Proposed Ground Eight:       Ineffective Assistance at Sentencing

     Petitioner’s    Notice    (filed        with   his     Supplement   Motion)

proposes   the   addition     of   an    eighth     claim     for   “Ineffective

Assistance Of Counsel At Sentencing.”               (Docket Entry 311 at 2.)

This proposed    claim   alleges    that      “[t]here is      no   evidence   in


     51
      (...continued)
Petitioner’s known palm-print) (see Docket Entry 202 at 91), had
long since completed her testimony about her qualifications (see
id. at 67-75), and only later gave her testimony identifying his
known palm-print, as well as confirming its match to a latent palm-
print on a piece of drug-related evidence (see id. at 96-97).

                                        99
[Petitioner’s    Presentence     Report    (‘PSR’)]    which   indicates the

conspiracy    continued   past    November      1,   2010.”       (Id.    at   4.)

Nonetheless, according to Petitioner, in completing his PSR, “[t]he

Probation Officer used the 2011 SGM [Sentencing Guidelines Manual]

to compute the Total Offense Level.          The Probation Officer should

have used the 2009 SGM.”       (Id.; see also id. (“As a result of the

mistake, Petitioner’s Total Offense Level increased +2 Levels for

‘pattern of criminal conduct’ and a +2 Levels for maintaining a

premise for manufacturing or distributing a controlled substance.

The 2009 SGM did not include these two enhancements.”).)                 Proposed

Ground Eight thus maintains that Petitioner’s trial counsel’s

“performance was objectively deficient for failing to raise th[is]

ex post facto issue at sentencing. . . .             If [it] had been raised

at sentencing, there was a reasonable probability {Petitioner’s

prison] sentence would have been lower than 440 months.”                 (Id.)

     The United States has opposed the addition of this proposed

“claim as untimely, because [Petitioner] raised it outside of the

one-year statute of limitations.”          (Docket Entry 377 at 4.)            In

particular,     the   United   States     has   argued    (with    appropriate

references to the record and applicable authority) that:

     1) because the Fourth Circuit “affirmed [this Court’s Judgment

against Petitioner] by written opinion on May 21, 2014” (id.) and

“Petitioner did not file a petition for writ of certiorari, his

conviction became final 90 days later on August 19, 2014” (id.);

                                    100
     2) for any collateral claim, Petitioner “then had one year

under [Section] 2255(f)(1) to file” (id.)

     3) “Petitioner timely signed his [Section] 2255 [M]otion on

August 18, 2015” (id. at 5);

     4) under Section 2255(f)(1), proposed Ground Eight, which

Petitioner submitted “with the [Supplement] Motion [which he] dated

May 14, 2016 . . . was not timely” (id.);

     5) “[n]o other provision [of Section 2255(f)(2)-(4) that

could] extend [Petitioner’s] time [to file proposed Ground Eight]

applies” (id. at 4; see also id. at 7 (“Through the exercise of due

diligence, [Petitioner] could have timely discovered this issue

[and timely raised it] just as [Jeffries] did.”));

     6) proposed Ground Eight “is new and does not relate back to

the claims in the [Section] 2255 [M]otion” (id. at 5); and

     7) “[w]here barred by the statute of limitation, an amendment

[to a motion under Section 2255 is] futile and, thus, [may be]

denied” (id.).

     Petitioner did not file a reply.   (See Docket Entries dated

Nov. 9, 2018, to present.)      Nor, at oral argument after the

evidentiary hearing, did he contest any of the above-described

contentions by the United States as to the untimeliness of proposed

Ground Eight; instead, Petitioner’s appointed counsel argued:

     [Petitioner] is not knowledgeable in the law.   He’s
     . . . incarcerated in prison. . . .    [H]e ha[d] no
     attorney on [his proposed Ground Eight] and he [wa]s

                               101
      trying to come up with the legal argument that would
      follow what happened in his case.

      . . . [Petitioner filed his proposed Ground Eight] after
      [] Jeffries [filed a similar claim] . . . .        [T]he
      Government has incarcerated [Petitioner] and therefore
      [it] control[s] his ability to get . . . that legal
      information. [Petitioner] ask[s] the Court to consider
      that when considering whether [to] equitably toll the
      time and allow him to make th[e] argument [in proposed
      Ground Eight], just like [Jeffries] was allowed to make
      the argument [in his timely motion under Section 2255].

(Docket Entry 383 at 30-31 (emphasis added); see also Docket Entry

379   at   31   (advising   Petitioner’s   appointed   counsel   (after

evidentiary hearing) that he “could, in lieu of filing a written

. . . reply [to any response by United States to Supplement

Motion,] . . . address that [response] in [his] oral comments [at

future] . . . schedule[d] argument”).)

      This Court may equitably toll the federal habeas limitations

period only when a petitioner “shows ‘(1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance

stood in his way’ and prevented timely filing.”            Holland v.

Florida, 560 U.S. 631, 649 (2010) (quoting Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005)).      Petitioner has not made such a showing as

to proposed Ground Eight.     See United States v. Sosa, 364 F.3d 507,

512 (4th Cir. 2004) (“[E]ven in the case of an unrepresented

prisoner, ignorance of the law is not a basis for equitable

tolling.”); see also San Martin v. McNeil, 633 F.3d 1257, 1268

(11th Cir. 2011) (“Mere conclusory allegations are insufficient to


                                   102
raise the issue of equitable tolling.”); Rouse v. Lee, 339 F.3d

238, 251 (4th Cir. 2003) (“Allowing consideration of the merits of

time-barred claims to creep into the equitable tolling analysis

lets petitioners effectively circumvent the statute of limitations

because the merits of their claims will always be considered.”);

Martinez-Fuentez v. United States, No. 1:10CV357, 2013 WL 4778508,

at *2 n.4 (E.D. Tex. Sept. 4, 2013) (unpublished) (“[G]eneralized

statements of alleged limited access to legal materials at the

prison   facility    are   insufficient   to   raise     an   issue   of   a

government-created    impediment    [under     Section    2255(f)(2)].”).

Accordingly, the Court should deny the Supplement Motion as futile.

                               CONCLUSION

     None of the seven claims in Petitioner’s Section 2255 Motion

and Amended Section 2255 Motion possess any merit.            The proposed

eighth claim in Petitioner’s Supplement Motion fails as a matter of

law under the statute of limitations.

     IT IS THEREFORE RECOMMENDED that Petitioner’s Section 2255

Motion (Docket Entry 254), Amended Section 2255 Motion (Docket

Entry 258), and Supplement Motion (Docket Entry 310) be denied, all

without issuance of a certificate of appealability.


                                    /s/ L. Patrick Auld
                                      L. Patrick Auld
                              United States Magistrate Judge
July 29, 2019



                                   103
